IN THE UNITED STATES DISTRICT COURT

 

DeARCY HALL, J.

FOR THE EASTERN DISTRICT OF NEW YORK

 

| Rell — Kastrak

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see

_ attached” in the space and attach an additional
page with the full list of names.) ,

- ~against-

Rogees AK Roel ies Nenagement- lor

Gloria Ko toliel’ ls Teanmarte” ‘
Tam He cley 5 HE be oad meh
(Write the full name of each defendant who is
being sued. If the names of all the defendants

cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

BLOOM, MJ.

Complaint for Employment

Discrimination

 

Case No. : ‘
(to be filled in by the Clerk’s Office)

al Yes [I No
(check one)

Tury Trial:

 

 

 

 

 

 

 
I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Rete Kastec an

Street Address a4 - Cl , ato ¥i “Sshvel A te (gor
City and County tex! Beite'n : :

State and ZipCode CT OG6058 3

Telephone Number G4G- Date ~ 494 4

E-mail Address Mama gel@ nest as| + CEO

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

Name Veoqcess of Pee pless Henage ment Carp.
Job or Title

(if known)

Street Address {an Jaca lemo a Strec tT

 

City and County Pred ae A, yitiGas
State and ZipCode Nets Yack 12061
Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 2

 

 

Name Gi PLC Hitche. \

Job or Title Region cl eo oerly hanager
(if known) 4 , J
Street Address AQ Tere le OA Qtreet

 

©

City and County rooldlin Kes by 5

 
Defendant No. 3

Name

Job or Title

(if known)

Street Address

City and Count
State and Zip Code
‘Telefon Number

E-mail Address

(if known)

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and Count
State and Zip Code
Telefon Number
E-mail Address

(if known)

Defendant No. 5
Name

Job or Title

(if known)

Street Address
City and Count
State and Zip Code
Telefon Number
E-mail Address

Cif known)

Jeqnamarce oe
a sfe.el widcker oat [acy Stat of 44 @ SE

WA Jere lep pmo S+ree
Becoklua KINGS
were Vio * i 20 |}

 

 

Team  Hurle .

 

14 ] Torcale ony
or a LAdy PaTRTeEsS
rat vA Nes fe Aeol

 

 

BE Department Tohn/Tane Done
He /
QW} Vovrale men Steet
Broan, KINGS

Won Yor be \ 2? |

cent?

 

 

 

 
State and ZipCode Nex Year k 2 oF
Telephone Number

E-mail Address
(if known)

 

 

Cc, Place of Employment

The address at which I sought employment or was employed by the defendant(s)
is:

 

Name Progress of Peoples Henageme wh Corp
Street Address (Ai Tacalemon oteee

 

 

City and County = Brooklyn . KiWGS

State and Zip Code Nevo S ock W220
Telephone Number

 

I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that
apply):

“i Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

' Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

 

 
Til.

D Other federal law (specify the federal law):

 

O Relevant state law (specify, if known):

 

O Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiffis entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff’s rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

A, The discriminatory conduct of which I complain in this action includes (check ail
that apply):

Failure to hire me.
Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

DoOag@ao ao

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

 

 
Cc, I believe that defendant(s) (check one):

0
Oo

is/are still committing these acts against me.

is/ate not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and

 

 

 

 

 

 

explain):

Oo race

O color

C] gender/sex

O religion

O national origin

O age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)

a disability or perceived disability (specify disability) ,
Ki cl ney bisab ity Haka N ses tee cdme wr

E. The facts of my case are as follows. Attach additional pages if needed.

 

 

 

 

 

 

 

 

 

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights

division.)

 
Refki Kastrati

297 Clinton Street, #15 Floor
New Britain, CT 06053
Ph#646-244-4719

e-mail: mamuqe@hotmail,com
EEOC Charge# 520-2018-01829

Dear Sir/Madam

My name is Refki Kastrati, born 09/22/1967, I have worked as Superiniend II with Progress of
People Management Corp., for a duration of five years. Because of dialyses treatment, my work
hours were 7:AM to 3:00PM on Monday, Tuesday, Wednesday, Saturday, and Sunday. I was
been diagnosed with kidney malfunction in 2001, which I resolved by submitting to a successful
kidney transplant operation in 2004, The transplant kidney was successful until about 2011 when
the function of it too began to fail in its performance I required kidney dialysis treatment.
However, with appropriate medical treatment that I did receive, kidney Disability did not in any
way weaken my ability or capacity to seek and remain gainfully employed, in performing the
role and duties of my job. From December 2008 I used to work as a Maintenance Worker at
United Cerebral Palsy of New York City. On September 2012, for a better opportunity, I left
United Cerebral Palsy of New York City and start a new job with Progress of People
Management Corp. at Mary Star of the Sea, 41 1° Street, Brooklyn, NY 11231 as Superintend II
until December 11, 2017. There were coming and going different Regional Property Managers’.
There was never an issue because of my absence during my dialyses treatment which were/are
from 4:00PM to 8:15-8:30PM Monday, Wednesday, and Fridays’. I was happily preforming all
my work duties until Ms. Gloria Mitchel took position as Regional Property Manager. Entire
accusation that were made against about my poor work performance, false accusation, and
flipping my words are/were just to terminate me from position which I held it, and only because I
cannot be around work site 24/7; because I require my dialyses treatment. The Progress of
People Management Corp., Gloria Mitchel, Jeanmatie (a social worker at Mary Star of the Sea, |
don’t know her last name), Tim Hurley, and HR Department, John/Jane Done. The above-

mentioned conduct by respondents violate provisions of Disability Federal, State, and NYC Law.

First few months were OK, around August 2017 Ms. Mitchel start making complaints out of
nowhere. From a nice person to totally different one; her attitude changed dramatically toward

me when she learned that I am dialyses. On my way to the lobby to check for my work orders,

 

 
she called me to the office. She asked me: “Why didn’t you open door for tenant, instead, you
send your son to open the door?”. It was after work hours, while I was at dialyses treatment. I
told Ms. Mitchel that: I don’t know if you heard, but I have to go for dialyses treatment three
times a week. She didn’t accommodate me, instead, yelled at me by saying: “I heard that, and
why did you accepted the position if you are sick, you need to be at a work site 24/71!!”. I told
her that “I need to survive, that’s why.”. I was afraid that she will fire me. 1 went at my
apartment, I was trembling. My wife and my younger son were there. I told them that Gloria will
fire me. My wife asked me: Why? I told to my wife that she told me “why you accepted job if
you are sick, you need to be at work site 24/7". My wife asked me three times. The third time I
told the same without knowing the consequences of it. My wife graduated from John Jay College
of Criminal Justice with BA in Law and Society, Associate in Criminal Justice, and History
Minot. She knows rules and regulations better than me. She explained to me that they cannot fire
you because of your Disability. Disabled People are Protected by the Law. Without my
knowledge, (my wife is known to everyone as Jenny) went to speak with Ms. Mitchel, She went
few times, Ms. Mitchel wasn’t in the building. So, she spoke with Jeanmarie, a social worker.
She told Jeanmarie: “for five years we always open door for tenants while Refki is in his
treatment. What has changed now?” Jeanmarie talked to my wife the same words which Ms.
Mitchel told me, “why he accepted the position if he is sick, he supposed to be in building 24/7.
When my wife told her that “you cannot say something like that to disabled people. Disabled
people are protected by Law”. Jeanmarie told to my wife:” I hope you’re not going to sue”, My
wife, Xhevahir/Jenny told her: “No, | don’t want to do that, but if Ms. Mitchel continues
harassing my husband, I will”. Jeanmarie know that I am in dialyses since I started working
there. They know that every Monday, Wednesday, and Fridays from 4:00PM to 8:15-8:30PM I
am at my treatment; that’s why only my work schedule was from 7:00AM to 3:00PM.

When I interviewed for Superintended II with Progress of People Management Corp. position
Tom and Craig, I don’t remember their last names, I told them that: “I cannot be at the work site
4/7. { have doctor’s appointment and I need to go for my treatment, that’s why then I requested
my work hours to be from 7:00AM to 3:00PM”. They told me: “it is good to be around, but you
don’t have to be. That’s why superintend should have a family. No one cannot be at work site
24/7. Therefore, because of my work experience, I was offered more pay than previous

superintendents.

 

 

 
The first written accusation made by Ms. Mitchell which is entire false accusation was on July
18, 2017, as Verbal Warning which is attached as Exhibit A. In the verbal warning she accused
me for not clocking in and out on May 30, 2017, Memorial Day; July 3° and 4, 2017. I told her
that I tried out to clock in, but it didn’t work, and one of the holidays I forget to clock in.
Usually, for holidays, 90% of times I couldn’t clock in or out. She wrote that I told her: “., that I
worked those days but did not-clock in or clock-out as required”, which I never said that to her.
Ms. Mitchel flipped my words, she wrote however she wanted. And these are false accusation
made by Ms. Mitchel. She also reminded me of required services at sides that operate 24 hours

again.

The second written accusation made by Ms. Mitchel was on September 12, 2017 a Final Written
& Probation in Lieu of Termination, for: “(1) failing to complete repairs on 2 apartment on
August 27",( 2) not working normal schedule on September 4", clocking in and out for 4 hours,
and (3) failing to be on-side on September 2" t9 assist a tenant’s aide stuck in an elevator, and
sending his wife and son to help the aide”. A copy of a Final Written & Probation in Lieu of

Termination is attached as Exhibit B.

The first accusation is false; I went at apartment, knock at door, no one opened door. In the
second apartment, I and John, a coworker, knocked at the door, and no one was there to open
door (I don’t remember which floor or apartment was). I told her that, she simple didn’t want to
hear me, she did whatever she wanted because she has a power over me. Ms. Mitchel falsely
accusing me for not completing my work order. My work orders never were staying more than a

day or two day; I finished as soon as possible.

The second complain about clocking in and out for 4 hours. When we had a superintendent
meeting with CCBQ staff, they told as about the holidays to clock in and out only for four hours,
and we can take day off any other day. I told that to Ms. Mitchel, and she told me: “if you clock
in and out only for four hours, you will be getting payed only for hours that you worked, and you
will not be going to get a day off”. I told her doesn’t matter to me, and why she is making as a
big deal. I asked her what I should do for next time, how you want me to clock in and out for

other holidays. She yelled and told me: “get out of my office”.

The third accusation, I was on my vacation. I send my son to see if he can help the tenant aide

stuck at elevator. My wife went with our son to. While on the vacation, far away from the work

3

 

 

 
side, I instructed my son and wife how to open the elevator door. They both successfully open
the elevator door before FDNY arrived. I trained my son how fo open elevator doors, paint, clogs
sings, etc., when I retired to take my position, or help elsewhere. It is good to know everything. 1
always told/teach my children to help others, that how I was educated, and how I am educating
my children to always help others in need. The copy of Bay Ridge Security Services Inc.,
Incident Report of September 2, 2017 is attached as Exhibit C. In the Exhibit B she aiso
mentions “Respond to 24-hour facility... Ability to work a flexible schedule providing evening,
weekend, and holiday...” again. She asked me “why I didn’t report the incident”, I told her that |
am on my vacation. I wasn’t around the building. Simple, she wrote whatever she wanted, again.
Finding more complaints against me, even if they are false accusations, simple, because [ am not
able 24/7, simple because I am not around work site during my treatment, even my vacation
days. She treated me as a SLAVE. | asked J ohn, a coworker, about Ms. Mitchel attitude toward

him. John told me: “no, she never bothers me”.

She also made complain for September 6, 2017 which it was Wednesday for not being on the
work site. She knows already that on Monday, Wednesday, and Fridays from 4:00PM to 8:15-
30PM Iam in dialyses treatment. I told that since August, she didn’t want to stop. Ms. Mitchel
goal was to terminate me only because I am not able to be to be at work site 24/7; only because I
need dialyses treatment. All the complaining’s made by Gloria were while I was on dialyses
treatment, ot on my vacation days. On September 13, 2017, a day after Final Written Warning I
went to Human Resoutces and let them know about Ms. Mitchel has treated me, and I requested
Family and Medical Leave Act FMLA) and what papers I need to send it. The HR told me to
bring a proof of dialyses treatment and if 1 am able to work from the place where you receive
treatment. When I interviewed for Superintended II with HR of Progress of People Management
Corp. position Tom and Craig, as I mention before, I do not remember their last names, | told
them that I cannot be 24/7 at work site. [ have doctor’s appointment and I need to go for my
treatment; that’s when I requested my work hours to be from 7:00AM to 3:00PM. They never

asked me what kind of treatment is, or to send a doctor prove.

After I spoke with HR, I wished I newer was born what Gloria did to me. I was afraid to go
upstairs when Ms. Mitchel was there. She always finds something to say. Why the gas meter
room door is open? Why the back door is open? She even told me: “why you simple don’t quit”,

I told her that you can fire me, but I will never quit, I love my job. During my work hours, some

4

 
of the time the gas meter room is open because all working tools are there. I found them when |
start working. And there is no elsewhere to store them. She saw that one part of gas meter room
is used for storage for the first day when she started working with CCBQ. Therefore, from the
main office I was getting visits/control much more than usually after I told about Gloria’s

attitude toward me.

On October 11, 2017, I got a call from Gloria to go se her at office. I was on my way to clock
out, and I wanted to request my last vacation days. Instead she was accusing me for not being on
work side during my work schedule. Because my car wasn’t there, and the gate was open. I told
her that my son went to buy cigarettes, and I don’t know who left the gate open, maybe my son
or bus drivers. Simple I dint see who left it open. She also asked me where I was during that
morning. I told her that first I was in the basement after I went on the roof and staircase
inspecting lights. Attached copy which it was send to HR and given to Ms. Mitchel on October
10, 2017 including my proof of dialyses treatment as Exhibit D and doctors note for FMLA, as
Exhibit . She asked me to write a paper what I was doing that day, I told her that I don’t write
English good, I need to wait until my son is back from school, which is attached as Exhibit F. I
told Ms. Mitchel that really, I don’t know what I was doing wrong, she told me: “leave my
office”. It wasn’t clear to me, so I went back, and f asked if I was fired. She just told me don’t
threaten me. I didn’t know what to do I just left. The accusation made by Gloria on October 8,
°017 is attached as Exhibit G which it was e-mailed by Gloria to HR. At the Exhibit G, again
Ms. Mitchel give a false statement by flipping my words to: “...l gave 3 different stories of
location at the time...”. As I mention above, I told her, first I was in the basement after I went on
the roof and staircase inspecting lights. She sends to HR letter by flipping my words to her own
words, which her goal was simple to terminate because of my condition, because I am not able to
be 24/7 on work site. HR believed her side of the story (Exhibit D). She also asked John if he
seen who left the gate open. At John statement on November 9, 2017, which is attached as
Exhibit H, he never mentions by seeing me taking a car or living back door open or/and gate
door open. On November 14, 2017, 1 got FMLA from HR, a copy is attached as Exhibit I. In one
part says that “Your FMLA leave request is approved...”, but at the last page of FMLA says:

“Intermittently”, I will not comment more because I am not sure what they mean with it.

As | mention above, on September 13, 2017, a day after Final Written Warning I went to Human

Resources and let them know about Ms. Mitchel have had treated me, and to see what documents

 
I need for FMLA. From then on, from the main office, I was getting visits/control much more
than usually, almost every day, On November 29, 2017, Tim Hurley gives a visit to Mary Star of
the Sea, 41 1st Street, Brooklyn, NY 11231, and saw an electrical scooter charging in a gas meter
room, He took a picture of it, which is attached as Exhibit J. As it seen at a picture, it was
electric charging scooter at beginning of gas meter room. Do not block the Exit access, most of
the scooter was in the front of gas meter room door. There it wasn’t any other place to charge
scooter, | was charging my working tools for five years in the same place. And it wasn’t stored
as they mention, it was just charging for 1-2 hours. Ms. Mitchel was accusing me saying: “that is
gas powered scooter”; I told many times that is not gas-powered scooter, she didn’t even want to
listen what I was saying. I told Ms. Mitchel again and again that is not gasoline powered scooter,
it is electric powered scooter that’s why I put to charge. If it is gasoline scooter you don’t have to
charge with electric. According to Meters and Gas Service Piping, the scooter didn’t violate
NYC Building Code; it was much further than it is allowed. I bought electric scooter because of
Gloria’s complain being in the work site 24/7. Because, with a scooter I will get faster at work
side which she requested by saying, and in writing many times not being at work site 24/7. When
Mr. Hurley took a picture of my electric scooter, why he didn’t take a picture of many other
rubbishes, office supplies stored for many-many years before I started working there. Of course,

because they don’t belong to me, because I was targeted to be terminated no one else.

One day while I was on dialyses treatment, I got a call from security that a tenant was lock-out.
Because no one was allowed to open the door or give any other help to tenants, after two hours
of treatment which usually I get four hours treatment, I told the nurse to stop my treatment
because a tenant was locked out, and if 1 don’t go Ms. Mitchel will yell at me, she will make a
complain. And, I don’t want to lose my job. The nurse stopped my required four-hour treatment
and I went to the building to open the door for the tenant. Also, because I was getting to much
pressure from Gloria, I was losing a lot weight. One of the nurses told me that you lost more 10
kilos within a few months, that is not healthy. I told them everything about what is going on at

my job, all the stress that I was getting from CCBQ.

Complaints after complaints, false accusation after false accusations, flipping my words, and on
December 11, 2017 I got a phone call from Ms. Mitchel to meet at the lobby conference room.
She was companied by two people, I didn’t know who they were. Gloria told me: “from now,

December 11, 2017, you are terminated from the position as Superintended II with Catholic

 
Charities Brooklyn & Queens Progress of the People Management, and you have five days to
vacate the apartment”, Attached as Exhibit K is a copy of termination given to me by Gloria
Mitchel.

In the termination letter, there were complaints about seen the back door and parking gate open.
And, because my car wasn’t in parking lot (more information was given above), because of a
“sasoline powered scooter (which it wasn’t gasoline powered, it was an electric scooter) was in
the gas meter room (more information was given above), and because my work performance did
not improve”. When we have had building inspection, the Director of Progress of Peoples
Management Corp., Tom (I do not remember his last name) told me that we never got a higher
grade than ever before; we got 97% out of 100%. Same higher grades I got for every building
inspection located at 41 1% Street, Brooklyn, NY 11231. L requested the building inspection
grades copies from attorneys Jackson Lewis P. C. for Progress of Peoples Management Corp.,
Ravindra Shaw by sending an E-mail. Therefore, Mr. Shaw’s excuse was: “because J used my
wife’s e-mail, he doesn’t want to send it”. I will request in writing on further notice, a copy of
Mr. Shaw is attached as Exhibit L. He uses my wife’s e-mail to send a notice also; after couple

days, I got a hard copy by mail, the same letter which he used to send it by using my wife e-mail.

The same day when I was terminated, I took a video with my cellphone to show how far was a
scooter charging. Pictures which were cut from the video is attached as Exhibit M. As you see at
the picture/video, the building is also in violations of NYC Building Code which states “Gas
Meter rooms shall always be kept clear of all rubbish; and shall not be used for storage
purposes”. However, there is several storage items including couches which purpose is furniture
for the first floor, which were removed and placed in the same room “Gas Meter room”. There
are also file cabinets, documents, which they were stored for who knows how many years,
building equipment such as refrigerators which purpose are for tenant’s household. According to
their accusation, they violate NYC Building Code also which is attached as Exhibit N. They
know that they violate themselves NYC Building Code in many ways to, therefore, they just
wanted to find reasons about me, they just wanted to terminate me and only because I couldn’t

be in an on-site work 24/7.

When I started working with CCBQ at 41 1* Street, Brooklyn, NY 11231, they were storing in
the Gas Meter room a gasoline powered snow-blower and lawnmower, many office supplies, and

different rubbish, John told me: “we store in here because there is no other place to store them”.

7

 
Because of no other place to store them, John and I always remove all gasoline from snow-
blower and lawnmower before we stored in a gas meter room, further than is required by NYC
Building Code. But, anyway, no one wanted to listen to me, simple because I was targeted by
Progress of People Management Corp., Gloria Mitchel, Tim Hurley, and HR Department to be

terminated, simple only because I am sick, and I couldn’t be around work site 24/7,

On December 14, 2017 I sent a letter requesting more time to move from apartment because of
the Holiday season, and because of my treatment. I requested three months or until I find another
place to place my family. In five days, there it was impossible finding a new place, a copy of it is
attached as Exhibit O. Two people came from main office and told us that “we can stay until
January 20, 2018”. My wife and I looked for a new place all over New York; some apartments,
we couldn’t afford, some apartments didn’t allowed dogs or only 25 pounds big and if I told
them that the dog is emotional supporting one. We have an emotional supporting dog for our son.
When a group of people attacked and robbed my son, Biedi Kastrati, had a brain injury, he was
afraid to go outside alone for many years. I would not give more info about my son because of
the confidentiality. We tried many things to help him, so we decided to get a dog for him (which
was/is around 57 pounds). Because, the dog needs to be walked, he starts going outside with a
dog, he felt safe without me or my wife accompanied him. We couldn’t let his dog, Angel behind
(we named a dog Angel because of my son situation); rather we will stay in the streets. Time was
ticking out, and we still couldn’t find a new place. The winter of 2017-2018 was really one of the
coldest winters in New York. Finally, my sister, Sadie, found a place in New Britain,
Connecticut. Because, of the cold/frizzing winter and in advance need to finding a dialyses
facility near where I will live, we didn’t have any other choice, only to move far away from New

York to move at New Britain, Connecticut.

While still at Mary Star of the Sea, 41 1* street, #Supt., Brooklyn, NY 11231, my wife took
several videos for letting the gas meter room door open, storing a snow-blower and lawn mower
at gas meter room, and letting the back door open, which all of these led to my termination. A
picture cut from the videos is attached as Exhibit P, also, please watch the videos for more

details. The videos were taken from December 11, 2017, thru January 20, 2018.

While still at Mary Star of the Sea, 41 1* Street, Brooklyn, NY, I applied for unamployment
which I was granted with it, the CCBQ/Progress of People Management Corp., put stop at my

unamployment benefits. I requested a hearing. Before a hearing, from the Labor Department I

8

 

 
got a call about the reason of my termination back and forth. Because, J couldn’t afford to pay
my phone; the last conversation with the NY Labor Department was they will call me back for
more information. The first decision was made without me finishing a further conversation, a
copy of the decision is attached as Exhibit Q. I requested a hearing for the second time on
February 25, 2018. The hearing was held on March 2018. Judge Diane Dubiac overruled the
previous decision and unamployment wages were paid to me. The copy of hearing is attached as
Exhibit R.

Before my unamployment hearing, I got a stack of documents from the Labor Department. A
letter sent to Labor Department, NY, Ms. Mitchel states: “Te was advised on many occasions to
clean QUTSIDE-ROOM” and not gas meter room. The copy of Ms. Mitchel’s written words sent
at the Labor Department is attached as Exhibit 8. She also mentions: “...between 1/8 & 1/19 as
there was a prediction of snow in the forecast around that time. The snow blower was returned to
the correct closed...”. First, if you watch the last video which it was taken on January 20, 2018,
the day when we moved, the snow-blower and lawnmower were covered, and they weren’t only
for a few days, they were stored in the “gas meter room”. As I mention before, there is no other
place to store them. Yes, it was a common practice of me and John, and the previous
superintendent. We move the snow-blower and lawn mower when we have had inspections, all
of CCBQ know about it. But, of course, then it wasn’t me, it was John. Do not take it wrong, I
don’t have any complaints about John, he is a good worker and a good friend. It is because when
I did something, it was a huge problem. And, the only thing was: BECAUSE IT WAS
TARGETED TO GET TERMINATED FROM A JOB, ONLY BECAUSE I AM UNABLE TO
BE AT WORK SITE 24/7 BECAUSE OF MY DIALYSES TREATMENT.

The copy of Mary Whelan’s work order which was sent to Gloria is attached as Exhibit T. The
first time I seen a copy of the work order was when { got a package from the Labor Department,
which was included with other documents. Ms. Whelan spoke to my wife about where to leave
the flowers during the winter time. My wife told Ms. Whelan: “before J left them there for winter
time, I asked Felita, where she can leave the flowers for the winter time. Felita, Supervisor at
Mary Star of Sea at 41 Ist Street, Brooklyn, NY 11231, told me to leave it at that spot”. Anyway,
after | was terminated two people from the main office came, they told my wife that she cannot
leave the flowers anywhere in the basement. You can: “put flowers at your apartment because of

the fire hazard”. They weren’t even close to the gas meter room. The two people from the main

 
office both didn’t see a snow-blower, lawnmower which are gasoline powered, and ail the
rubbish at the Gas Meter room. Of course, because no one else is targeted anymore to get
terminated from they’re jobs. Because we must move, and at our apartment wasn’t big enough to
store all the flowers, she placed all the flowers in the street for someone else to take. She kept

only five of them. At the end of the day, all flowers were taken by someone else.

At Exhibit S, Ms. Mitchel also accused me for having/keeping an additional set of keys that
unlocks the gas meter, boiler, and several other rooms in the basement. First, the gas meter room
key was only one key; before Gloria took the position as supervisor, the previous supervisor
Michelle told me to make a copy of it. I sent the key to make a copy, many places that I went,
they couldn’t make a copy. When we start moving, my wife found some keys behind cabinets
when I used to keep the keys. She put them where Ms. Mitchel told me to leave the rest of the

keys after I move.

Because we have had to move far away from New York, my wife must quit all three job’s. She
(my wife) used to work at Law Office of Marina Trubitsky (full time), The Winter Reporting
(part time), and at Caputo Bakery (Saturday and Sunday’s). Because I got terminated because of
disability so we (whole family) HAD to move, she had to quit all three jobs. For months she
worked at Law Office of Marina Trubitsky as an intern, for free. She wanted to get hired at Law
Office of Marina Trubitsky so badly. Around September 2017, she was getting pay by the
attorney Marina Trubitsky. It was my wife's dream job. Because we had to move, she left all

three jobs.

My son, Bledi Kastrati, as I mention. above, from when it was attacked by group of people, he
had a brain injury, he suffers from mental illness. My son, Bledi Kastrati permission to use his
mental condition, signed by Bledi Kastrati is attached as Exhibit U. When he began his higher
education, he is seeing a therapist every two weeks, a psychiatrist, once a month. When we
moved to New Britain, CT, he went 4 times at emergency room at UCON Hospital to get refills
of his medication. For the first time when I send my son at UCON Hospital, a doctor gives him
address and phone number to call to make appointment. Usually, my wife takes care of these
kinds of things, she called and left a message many times, no one called back. It was time to get
a new medication refill. I sent my son for second time at emergency room, same thing, no one
called back. Third time, again, I sent my son for refills and to find a psychiatrist and therapist.

Finally, someone from the UCON Hospital called and he got the appointment. Therefore, the

10

 

 
appointment was too far, and he needed his medication; I sent him for the fourth time at
emergency room at UCON Hospital. Believe or not, at the UCON Hospital ER told my son do
not come anymore for your refills. He told the hospital stuff the reason, they still didn’t mind,
you cannot come only for your refills. Finally, he had someone to prescribe his medication.
Second month which he was seeing a doctor to prescribe his medication, my car broke. Because
of it, my son missed appointment. My wife called the place, left a message, no one called back.
We must find another hospital to send my son for refills. Because we didn’t know the place well
where we moved, New Britain, CT, we had hard time to know where the hospitals, food markets,
etc., are. My wife found online The Hospital of Central Connecticut which I sent him on
05/18/2018. Finally, we found a place to go and have his treatment at Wheeler Clinic which
wasn’t too far from the place where we live now. Anyway, because he didn’t have enough
medication in need, and his appointment was far, he must go for medication refill again at ER.
He went to The Hospital of Central Connecticut on 07/27/2018, New Britain, CT. I will not
include any of his ER hospitalization because of his condition. From the time when we moved to
New Britain, CT, because of having problem finding a doctor for my son, he used his meds only
when he felt withdrawals system. My son used to go at BMCC College in New York. Because
we moved on January 20, 2018 to a totally new State/place, he missed one semester. Now, he is

at Central State University, New Britain, CT. He is behind one semester.

Because, we moved far away from New York, my wife had to leave ali her three jobs. It was
impossible for her to take a bus or train everyday to get to New York and back. She couldn’t let
her family behind. We didn’t have any income for two months. She went for food assistant, they
didn’t give it to us because my son, Bledi Kastrati, was getting less than $90 a month food
assistant from New York. My wife and my son called a few times to stop food assistant, we even
went all the way to Brooklyn, at the place where my son applied to stop receiving the food
assistant from New York, they didn’t stop. We have had less than $90 a month to buy food. One
day my wife went to send some more documents to the New Britain Food Stamps Department,
they told her that our family application is declined because the food assistant from New York
was still active. And, she needs to start the application from the beginning. My wife asked if
there are any other options to help because we did not have any income to buy food. From the
food assistant place, The Manager told her that: “there is no other option, you have to apply from
the beginning”. My wife demanded help right away. They called security from her office and had

her escorted by security to leave the food stamps premises. We didn’t have much to eat we

11

 
starved ourselves. We went to sleep hungry, we woke up and didn’t have what to eat. My sister,
Sadia, payed for our rent, she gave us as much as she could. My wife’s two friends from New
York send us $100 each. Finally, I got a letter from New York food stamps that food stamps
were stopped. Finally, we started to get food stamps from Connecticut. At around of end of
March I start getting payed from unamployment. For two-three months, we didn’t have what to
eat, at night we went to bed hungry. In the morning we woke up with no food to eat, it was the
worst time for anyone to go thru from what we went thru. One evening, my wife and my younger
son went to walk the dog, Angel. He told my wife/his mother: “I am praying to the God that
everything is happening to us, the God too get retaliation on everyone who made us suffer”.
Around end of March of 2018, my wife and my older son were accepted at Stop and Shop store
in Berlin, CT. We needed my older son to come live with us because my wife doesn’t drive.
Because, we didn’t know even where the bus is. We didn’t know if there is a bus. We didn’t
know anything. Because, we didn’t have any income, we couldn’t afford to pay internet and find
the needs for our family. We didn’t know no one around us. My sister, Sadie, lives at West

Hartford. She didn’t know much for New Britain also.

When we found a new place, New Britain, CT, it was around the end of the December 2017, or it
was on beginning of January 2018. My wife called the dialyses facility near New Britain to make
an appointment ready for his required dialysis treatment. She told them that on January 22, 2018,
my husband Refki Kastrati needs a dialyses treatment facility. They told my wife that the
dialyses facility would be ready for Monday January 22, 2018, When I went on Monday January
22, 2018, at the two dialysis facilities around me, those two places gave my wife the address for
the facilities, no one had my name on their scheduled list. Because, we needed to carry many
things to the truck, and when we arrived, we had to carry everything out of the truck at our new

| place at New Britain, CT, as soon as we arrived, we were so tired from unloading the truck and
the trip was very long. Because, we moved to a new place, on Monday January 22, 2018, I

didn’ t/couldn’t get my treatment, I couldn’t breathe, on Tuesday January 23, 2018, I went to the
Emergency Room at UCON Hospital. I was in critical health condition. | missed my dialysis
treatment many times because my insurance ride failed to show up at my house to bring me to
my appointment and failed many times to bring me back home because I couldn't breathe, I
needed to go to ER to get dialyses treatment few times. There are not trains like in New York or

bus to get to dialyses facility. It really hurt a lot when you can’t breathe.

12

 

 

 
Because of all the suffering, my wife couldn’t eat or sleep. She went two times to The Hospital
of Central Connecticut. The first time, June 5, 2018, at ER, they told her that she must stay at the
hospital for a long time to prescribe her the medication. Because, she was working at Stop and
Shop, Berlin, and was getting payed minimum wage, $10.10 per hour, she couldn’t get more than
25 hours a week because she doesn’t have a year working there and if she stays at the hospital,
she wouldn’t get payed, we couldn’t afford to lose one hour, and not a day or a week. She
couldn’t sleep or eat for weeks; for two weeks she lost 13 pounds, so, she goes back at the same
hospital on July 25, 2018. She told the hospital staff/nurse the situation that she cannot afford to
lose much work hours. She stayed at the hospital overnight. She was prescribed finally with
medication and start to see a psychiatrist at Wheeler Clinic at New Britain, CT. Find a copy of

my wife permission of diagnosis and medications which she is taking as Exhibit V.

When I went to sleep, I wish I will not wake up anymore, when I go to my treatment and get
under those machines, I wish my heart will stop working. When I shave, I see a sick person who
can’t provide for his family. I know I am depressed, but because I must start from beginning in
Connecticut for my kidney transplant, I can’t see a psychiatric because I do not have any time. |
have to go thru many check-ups for my kidney transplant, I don’t know why, but in this place, I
am EXTREMELY exhausted/tired after my treatment. I had a pimple on my left side close to
the ear. It was very small when doctor at dialyses facility in Brooklyn give me a referral to see a
skin specialist. Because I was afraid to take a day off, I tried to be at worksite as much as I could
have, I didn’t, I couldn’t go and see a skin specialist. When I started to register for a new kidney
transplant at Connecticut, the doctor gave me a referral to have a biopsy of that small pimple
which was spreading so fast, much, much bigger than when a doctor at Brooklyn give me a
referral about it. I was told that I have skin cancer and I needed an operation. I had the skin
cancer operation on Tuesday, October 30, 2018. If I didn’t have had so much pressure from
Gloria, the operation to remove the skin cancer it would have been much, much smaller. | am not

sure how big it is yet because it is still covered.

I want to write more, but because of the Statute of Limitation, not much time to explain
everything. There is too much suffering mentally and physically which I and my family went
thru, It is not only that we lost our jobs (I and my wife,), I lost my retirement saving 402b, we
lost a place, we lost a neighborhood, we had to leave the New York State. My son lost a semester

from a college. He had to go every month to ER (6 times) to be prescribed medication. My wife

13

 
cannot sleep or eat without medication. Dear Judge/Jury, because all my family went thru a lot, I
would like to change: Refki Kastrati v. Progress of People Management Corp., to Kastrati
Family v. Progress of People Management Corp. By terminating from the position which I held
it before, they didn’t destroy just my life, they destroyed my family’s life. I was terminated from
my job only because I require dialyses treatment, just because I cannot be at the work site 24/7. 1
was targeted to be terminated not because of my work performance but my need for my dialysis
treatment . Those complains made against me, false accusations, Gloria flipping my words,
Jeanmarie telling my wife the same words which Ms. Mitchell told me, Tim taking a picture of
my electric scooter, and not taking a photo of the other things which were stored at gas meter
room long time before I was hired for the position; at unamployment hearing, Judge Diane
Dubiac, asked Mr. Hurley: ...““when you saw a scooter, did you speak with Refki about the
scooter?”, Mr. Hurley told to Judge Diane Dubiac: “Yes, I tried to find him, but Refki was
nowhere to be found”, That is not how it happened, Mr. Hurley called me at the same day when
he took a picture of the electric scooter from the security desk, and he asked me: “Can you come
downstairs?” (I am not sure if it was before or after he took a picture) I told him that I was at 5th
Floor replacing an emergency ballast and 1 have wires are exposed. As soon as I finish, I will
meet you downstairs. When I went downstairs to meet with him, he was gone. And that’s how it

happened, not as he said at unamployment hearing that he couldn’t find me.

All the above Respondents violated Federal, State, and NYC Disability Law, I was unlawfully
terminated from the position which I used to hold, which I loved so much. I was accused for
things I didn’t do; I was told “why you accepted the position if you are not able to be at work site
94/7". Thave a hard time to find a new work/job because of my time limitation. All the calls
which I got until now, they want a flexible schedule to work. When I tell them that I require a
treatment, on Monday, Wednesday, and Friday from 3:30PM to 8:30PM, they saying to me:
“sorry but we need someone with flexible schedule”. I am not sure if I ever will get a job... My
wife graduated from John Jay College wit BA in Law and Society, Associate in Criminal Justice,
and History Minor, she works at Stop and Shop for minimum wage. She has a student loan,
which she was paying until December 2017. She cannot pay her student loan because she is
making minimum wage. We don’t have enough earning to pay bills, buy much food. During a
summer using air-condition, during a winter using a heat, because I cannot afford all the bills. As
I mentioned above, these is not only about me, these is all about one family being emotionally

and physically destroyed, One entire family...

14

 
VIOLATIONS OF LAW
Disability
(Federal, State, and NYC)

* The above-mentioned Respondents violated Americans With Disabilities Act (“ADA”)
The above-mentioned Respondents violated Title VII of Civil Rights Act of 1964

e The above-mentioned Respondents violate provision of New York State Human Rights
Law (“NYSHRL” or “Human Right Law”)

The above-mentioned Respondents violated the ADA and Human Rights Law by (1) by
termination because of my Disability; (2) by not providing reasonable accommodations to carry
out my vocation (3) failing to provide a “reasonable accommodation” because of my disability;
and (4) retaliating against me because I exercised my rights under the ADA and Human Rights
Law

15

 
IV.

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

 

B. The Equal Employment Opportunity Commission (check one):

Oo has not issued a Notice of Right to Sue letter.
st issued a Notice of Right to Sue letter, which I received on (date)

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

C] 60 days or more have elapsed.

O less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

loas Anns employ ment Lgelier Kas bral ): 2G 8s, OO OC? 5
less a ‘pedice ment enc lite (Rells Kastrate )s will i provide in Hae.
fate Lis nobis. _ ty wile’s Emnel lodments 1 Qe AOd.o02) Wy nets ahudewt
Wan pay evil! hak geovide in he (ature aabiee* Hu sew (Bled Kasteat:
lost A ie College, Seme ler 4b, ,Oo8. Ov. Roniive damages. 2

4) 200. 080.00 .

 
VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: AA - 4) , 20 AR
Signature of Plaintiff Ke Kol, ‘bish aa fh

Printed Name of Plaintiff BE FE an Kf STELATI

 
Exhibit “A”

 

 
 

Some wy ‘|

a #
Ne Catholic Charities Brooklyn and Queens & Affiliate Agencies
° MEMORANDUM
TO: Refki Kastuati, Superintendent I

FROM: Gloria Mitchell, Regional Property Manager

DATE: THIB/2017 ,

RE: Verbal Warning ; _ _ ;

Per Agency Policy No. 16, Warning Notice and Probation, you ars belng iasued a Verbal Warntng for your below
standard Job performance and violation of Agonay Policy.

Your job description includes the following as job dutles and vesponstbilitles: -- Implement general maintenance and
preventative requirements of the building, - Establish. and schedule formal preventative maintenance programy tn
accordance with building requirements aud safety godes. ~ Brings to the attention of Reglonal Property Manager any
Issues which may affest the safety or Iiving condittons of tenants, In udditlon, you are required to work ag an integral
member of on-site midintenance te ensure the sate housing is provided and maintained for tenauts.... You were scheduled
to work on July 3, 2017 par your normal schedule and advised that you would be allowed to request another day off Ta
accordance with the Agency Policy No, 32, Holiday, Tu the couse of reviewing Dayfores to confirm your attendance,
noticed that you did not olock in and ont ag required oni July 3, 2017 despite belig expected to work that day, In
discussion of your fallure to clock in and out, you responded that you did work ou that day, but did not elook-in or clock-
ollt a8 required. You additionally claimed that as that day was mm additional holiday for the Agenvy, the Agency was
closed, You tere advised that you clocked fe as required on July 4, 2077 and were expected to clock-In on each of your
assigned work days including July 3, 2017 as yon were assigned to provide covernge that day for the building, You then
adinitted fo working only on July 4, 2017 to ensure that the garbage was removed from the Program alta, ‘You have heen
advised of the Apency’s polley reparding provision of requlred services at sites that operate 24 hours as this issue was
addressed in segard to your failure to work on May 30, 2017, Memorial Day holiday. You are expected to comply with the
requirements of your assipned work schedule to engure general maintenance {nh accordance with building requirements.
Por Ageney Polloy No, 8 Avendanee, Attendance Records and Pubeteality, Section U, A): Consistont and on-time
attendance is essential for smaoth and productive overall program and departmental operations, Sectlon HJ, By: IF an
employee is fate or absent, she/he must notify the immediate supervisor before normal start time, As such you are
expected ta provide notice to Management ff you will be late or absent so that avrangembrts can be made to ensure
etivetive malnteianee, Your fallure to advise Management of your absenve and your initial false ¢laiin that-you worked on
July 3, 2017 despite knowing that this was false is Indieative of a violation of Agency policy and borders on falsification
of Aponcy Records. .

_ Par Agency Policy No. 16, arnteg Notice aud Probation, part TL sectlan (A) when an employes violates an Agenoy
policy or procedure or when an employee's work performumes show signs of being below standard it will bo the
fiumedinte supervisor's responsibility to counsel the employee toward filproved performance, first verbally, and
subsequently, i writing. ‘This will therefore serve as the Verbal Warning.

Corractive Actine

+ You are expected to work your asilgned-work schedule to-ensure uffertive matntenance and Program site safely needs,

» You are required to advise your Immediate supervisor if you will be absent or sick prlor to your horual work schedule
start time.

+ You are required to offectively oominunicate all issues of concerns (0 your Lounediate supervisor or Managamont for
resolution inclusive of work schedule changbs ov time off requests.

» You are required to provide accurate information regarding all job activities and work schedules.

«You ate required to adhere to afl Agency policies and procedures.

[F thls pattern of poor performance continues, or you fafl to adhove ta agensy polivies and practices, you will be subject to
further disoiplinary action, up to and Including termination of employment,

[have read and wnderstood the appv ,

Employes Slgnatura: i CeTprf Dates {7 i 7 -¢f
UM bbe! — sm, Ue

Supervisor Slgnatura: > ‘f/f ¥ tlecey ; Date: We f a

Cc: Simley Cellus, Vice President, POP Management
HR Employee Ho

 

 
Exhibit “B”

 

 
wae

 

Catholic charittes Brooklyn and Queens & Affilin.d Agonties

 

MEMORANDUM
Rofki Kastratl, Superinendent H
FROM: Goarly Niltchell, Regional Property Manager
. DATE: September 12, 2047
REY Pinal Written Warning & Probation tn Liew o€’Fermhiation -
As per Catliolic Chavitles Neighborhood Services Poysontel Policy No. 9 Employes Conduct, you nre hereby being Issaed 4 Final
Warulng and being placed on probation for a period of 90 days (v fou of teratination for (inisconduct), The probationary poriod will '

began at Septoniber 12, 2017 and conthnuc until December 12, 2017.

Your Job description hieludes the following ns job duties and responsibilities: -- hmplement general maintenance and preventative
miqinisnance requirements of ihe building, — Bring io the attention of Regional Property Manager any lees which may affect the sntaty
ar living conditions of tenants, — Collaborate as part of team responsible to ensure that the building provides a safe and healthy
environment for ity vesidontss xemain up to date on baste safety standards, ~Respond to 24 hour facillty emergentios followlng Agency
procedure. —Contluct building tours; represent buttding and agency beat practices. Your job description indicates that spuclfications for
your position a3 Superintendent Include: -- Abillty to work a flexible schedule providing evening, weekend and holiday coverage. ~
Abllity to-respond to 24 how’ emergency phone, ‘You are expected ty demonstrate safa and Ginely imalntemmwe of the Progsany sits,
respond to nil issues that may affect the salety of the tenants nnd staff and provide immediate communication ef any issue or cancera that
niwy alfvet (he safety of tenants. In addition, you are expected bo follow all directives to provide all tasks to ensue the preveaiatlye
maintenance ated a safe environment for tenanis, slaff and yisttors. You, however contfane lo Gil to demonstrate the provision of required
maintenance and contined attention all direotives issued to you'to eitsnre a safa and effectively matntalnad stie.

You have been advised to respond to emails sent to you by POP Management staff You, however, have not trken the steps to ensure
your continyed comnuiniention and response vin emul Co ensure resolution of job tasks and slte enviroment requirements, In nddition,
you contin to dail io meet the requirements for buliding repalys to meet all Program and oversite requirements trem multiple
admialstrative Apencios inchiding HUD. You failed to complete assigned repairs br two (2) apartments on August 27, 2017. In

discussion of this Issue you claimed the (enunts wore not at home, howover, you were nol able io provide the werk order noting tho repairs -

required or the Hine you atlempted to access the upartments, fF was subsequently advised by the tenarits that they wera In fact available all
day. ‘This failure ta provide the needed repalrs effects the positive interact{on wlth fhe tenants and you are aware of the epcoming
building Inspection atid the need fo ensure inspection standards and building code complinnce, You ure expected to work your aor
assigned work schodule inclusive of providing holiday eoverage, On September 4, 2017, you did not work your normal schedule for that
day as you only clocked ia and out for 4 hours. Ta discussion ofthe issue, you sald you did nat kaow yan had to work a Rul day, You are
expected to provide site coverage on all assigned work days unless approval for thne off is provided by me, You have byen advised of
this previously per the Verbul Warning Issued to you July 19, 2017 4s you {ulled to pravide site sovernge on'a holiday,

On September 2, 2017 gn Aide assigned fo 4 tenatit was shick in the elevator, You were alerted to (his issue by scourkty, and per ihe
shitement you provided, you claimed you were not on site ot the building location. You Indicated thne you asked your wile nad son to
assist in helping the Aido g6t cul of the elevator by following your directives, This action on your part is prohibited as neither your wils
nor son has (he veuired tuthorization to provide this assistance, In addition (his atternpt to fee someone from the levator contd have
resulted in injury (o your wife ar son. You were expoctod tu follow the emergency protocol, and fumuedintely report this incident to me iT
you could poe provide the Immediate assistance. Tu the ovent that Las not Immediately availuble you were expected to (eHow the POP
management protocols for 24 hour emergoncy reporting, In additfon, jou failed to provide notiljcation of an elevator service issue gs |
auly Became aware of this ineldent on receipt of the securily scryices.ceport, On Septombey 4, 2017 you failed to provide assistange to a
fenand who was locked out desylte belag on site when ts occurred. ‘You tlabned you were not on site at the battding Jaention when the
tenant subseqnently yenl to your apartment dhrectly for assistance, Your gon had acvess to the master kays and opened the tloor so thar the
tenant could fii access to her apartvent, Your failure fo provide 24 hour facility emergency response (0 address and resolve
emergeneles reported to you and lo demonstrate sound Judgment end compliones with tenant sufety requirements constitutes poor
porforninnee, negligence or endangering the wolftre of'a client, and conduct deirlmental fo the Agency, You were expecied to provide the
assistance t) the tenant and then notlly me of tis Issne for resolution if thete was an Issne.or concern, In gddition, you are the only
person authorized to have access to the master keys, Your fhivily members are not attorized to provide assisimite to lanants or Teve
ancess {o the master keys.

On September 6, 2017 following the ineldent of you being stuck In the elevator, the clevator company was advised of the issue and the
technictan arrived at the Program site at approximately 6:30pm, You, again, did nal provide tha assistance lo the tevhuiciny as the on-site
Stalf responsible for beliding safely and ropresentation as yor Instqnd sent your son to assist the technletan, ‘This is Indicative of your
continued Midlure fo ensure a safe building environment and shows a lack of concern for ensuring effective on-sie nyeinlenanée via
discussion with the teohnietan (o vesolve elevator performance iesues, tn addition, your faruily members aro nat nuthorized to provide nny
nidintenance, complimce with building requirements or allowed, to meet safely strndards resolution or requivement. You, as che
superinlendent, avo expected to respond svat colluborate as part of the team providing maintenance, safety and as necessary fie 24 hour
response to all building emergencies. Your actions vousttinte: 2) Negligence or andangering the welfare of u client, visitor or another
employe and conduct detrhnental to tw Agency, Agency Personnel Pollcy 9 states that an employee may be subject (6 simumary
Ciinmediate) discharge for misconduct in this area, Mowever, it has been determined that you will be issued the Final Warning aod placed
on probation in Hew of termination,

Page fof 2

 
Ye} Catholic charities Brooklyn and Queens & Affily ut Agencies
etn, MEMORANDUM

Correcilve Action:
+ You are.required provide maintenance {n compliance with all ynfely standards to ensure thé wellbeing of tenants, staff and visitors to

the Prograns site,
You are expected to provide immedials notification to your supervisor ov POP Management staff of nny issue ur emergency incident.

Ld

+ —Younre required (o respond to 24 hour facility emergencles following Agency procedures.

@ — Younre expected to-sack assistance In resolving any work or sehedule issua fo onsnva a safe oid healthy program site.
» You are expected to adhere to all Agency policles ant procedures,

if dwlug this period, the pattern of poor performance continues or you fail to adhere to Agency Polfoies & Procedures, you will be subject
to further disciplinary action, up to and including termination of employment, ‘

] have xead ail pndevstood the above;

Employee Signatures Geb. § LU nf 3 Date: Po fbr Af f
ALAN rofef wil .
Supervisor Signuiuret oe GF Mle i Cf Ci” Dnte: a {2 L, 7

Co Stanley Cellus, Vico President POP Management
HR/Bmptoyee File

Page 2 of 2

 
Exhibit “C”

 
 

Bay Ridge Security : Jobsite Name & Location:

Service tne. ;

iuwty otek @f the Sey

| | Yh ET St Peet eet hee Ll 2 37
i PRELIMINARY INCIDENT REPORT

Incident Date: 5¢3 Te BUFR “Time of occurrence q. 204 ibs. .

Location oftnciden Jf f ta “i Plea z- rf ha PAX &, “fe vhefe f-
“(Identify where on the property the incident aceurred; ¢.g. Apt#., hallway, clevator, etc)

  

Type of Incident (check all that apply):
{] Sick callvambulance case i” lijury to person [] Damage to property (}Fire/Smoke
i Uinity problems (Gas, slestric, water) (77 Trespassers in Building [_} Criminal Acts

- Unusual or Suspleious Activity B23} Unsate condition [7] Other:

_ Sick Calls, lujuries & Ambulance Cases

Numne of Sick’ Injafed: ise Fit tz Lbs Lilet” BOP Sip. ,. Apartment No. die dade 7

Wf injared, how did the infury happen? Be bs uj HL: See

 

 

 

Removed ia hospitl? (J -Yea {JNo Name of hospital: we Yfe4-

Remeved by: oE. Chee Dep vebed Narre ator budge # hedfiee aL: 3 3/

 

 

 

am { a All Incidents

 

‘This incidenr was {J abserved by me, Ba reported ta me by fe He Hey me

+ The condiiion observed or reported was:

Sof Eee & rs Sacdr lit this fe 3 ie Side Pa FO oP tay
the, YO Plows, ee

 toak the fo owing ae
EE reffed bine lds Ae Sabie. te ‘erhordy bbl, 129 tha Sebestics

Let hen Kebles Bikes BEL ie eteted, fei tdell 6 ch adhe athcle go ee

re if eff laid th Po pes Ly: To ink WE g a
ff: & BS tes ee Fare ge bees te Hesse + z
The toifwing’ repo Cee et at Pae Atty om ad bode bag o

 

  
  

“

    

£7] Security Same . Calf uh Gils
(Cj Elevator Company (] Security Supe rvisor {PBN g. Sup's [J Porter (3 Housing Coordinator ha fei Wee tase ia

Other witnesses to this iscident are {J unknown at this time. [the foltowing: Che Qpver ler Car hedkise

$60 dnb beihe the headok BPs Onp ect. feng Lee theses PAY ase big,
Shertt rg fag Re fa Fhe. Ede bE Ie, ws :

 

 

 

 

Signature of Person Making this Repart: ‘he Le fie fe
Print Name Below Signature--———--— > fie? B. ar feoly

“RECORD FURTHER DETANS, IF ANY, IN THE SECURITY LOGBOOK **

  

 

DISTRIBUTION: Original ta on-site management offiee, Copy ro Seeurity Supervisor

26/48

 
Exhibit “D”

 
39 Thrive On

 

NEPHRO CARE WEST
358-362 Fourth Avenue Brooklyn, NY 11215

Tel.: 718-858-6675 Fax: 718-858-4988

Date:_ ul 4 7
Re: Ke Ki

D.O.B. qlaa\ 6}

To Whom it May Concern:

The above named patient is under medical supervision at FMC Nephro Care West for the
treatment of End Stage Renal Disease. This patient receives life sustaining dialysis treatment
three times weekly for approximately three hours per treatment. This treatment is life-long or
until a replacement kidney can be obtained.

Should you have any questions please feel free to call 718-858-6675.

x

Sincerely,

Myrigm Kalchstein LMSW

Nephrology Social Worker

 
Exhibit “E”

 
  

‘

Certification of Health Care Provider for U.S, Department of Labor pi
Employee's Serious Health Condition Wage and Haur Division rie
(Family and Medical Leave Act)

DO NOT SEND COMPLETED FORM TOT DEPART!

  

  
 
  

     
 

OMB Coniroi Number: 1235-0003
Expires: S/3H2018

   

   

Employee's job title: & Pp LAS Tew AGT ath, work schedule:
ee
Employee's essential job functions:

Check ifjob description is atiached:

SECTION nN: For Completion hy the EMPLOYER

INSTR UCTIONS to the EMPLOYEE; Please complete Section I} before giving this form to your medical Provider,
The FMLA permits an employer to require that you submit a timely, complete, and sufficient medical certification to
Support a request for FMLA leave due to your Own serious health condition, If requested by your employer, your response
is required to obtain or retain the benefit of FMLA Protections, 29 U.S.C, §§ 2613, 261 4(c)(3). Failure {0 provide a
complete and sufficient medical certification may result in g denial of your FMLA request. 20 CER. § 825.313, Your
employer must Bive you at least 15 calendar days to return this form, 29 CER. § 825.305(b).

Your name: RE FEY EAST PL AS f

First

SECTION I: Foy Completion-by the REALTH CARE PROVIDER .
INSTRUCTIONS to the HEALTH CARE PROVIDER: Your patient has requested leave under the FMLA, Answer,
Folly and Completely, alj applicable parts, Several questions Seek a response as io the frequeney or duration of a
condition, treatment, etc, Your answer should be your best estimate based upon your medical knowledge, experience, and
examination of the patient, Be as Specific as You can: terms such a5 “lifetime,” “unknown,” or “indeterminate” may not
be sufficient to determine FMLA coverage, Limit YOur responses fo the Condition for which the employee js seuking
leave. Do not provide information about genetic lesis, as defined in29Q ER, § 1635,3(f), fenetic Services, as defined in
29 CAR. § 1635 3(@}, or the manifestation of disease or disorder in the employee's family members, 29 CER, §
1635.3(b). Please be sure to Sign the form on the last page,

Provider's name and business address: NE. Mitr, Man, Mp ; CEC EB. Shre | 6 AY GILL yp f bY |
Way

          

Middle

 
  
 

   

Type of practice / Medical specialty; =f LYOL. OG

Telephone: { il t } 364 OF} § Fax;( Ud ) 4-024,

Pape | Form WH-380-8 Revised May 2015

 

 

 
PART A: MEDICAL FACTS

ted

Approximate date condition commenced: Peeamboy Por2
Probable duration of condition: Chane 6
Mark below as applicable;

we the patient admitted for an overnight stay in a hospital, hospice, or residential medical care facility?
‘No ___ Yes. Ifso, dates of admission:

 

Date(s) you treated the patient for condition:
Eveay Mondo Wednacdiny ay Pray

Will the patient need to have treatment visits at least twice per year due to the condition? ___Ne WA Yes.

Was medication, other than over-the-counter medication, prescribed? No Aves

Waylhe patient referred to other health care provider(s) for evaluation or treatment (e.2., physical therapist)?
Ne Yes, Hso, state the nature of such treatments and expected duration of treatment:

 

. Is the medical condition pregnancy? SJ No __ Yes. if'so, expected delivery date:

. Use the information provided by the employer in Section | to answer this question, [F the employer faiis to

provide a list of the employee's essential functions or a job description, answer these questions based upon
the emplayee's own description of his/her job functions,

is the employce unable to perform any of his/her job functions due to the condition: VW No Yes,

Ifso, identify the job functions the employee is unable to perform:

Cady wyosty ably dn dulycls Youve

. Describe other relevant medical facts, if any, related io the condition for which the emptoyee seeks leave

(such medical facts may include symptoms, diagnosis, o+ any regimen of continuing treatment such as the use
of specialized equipment}:

 

Vea ater hove dualycte venbwonts Tone fier 4 wetle fr Flue.  Chonie.
We Wve enn anf will be umvaibip only olim, Abeer lye—cuch
hehvats , ; g 0g

 

 

 

Page 2 CONTINUED ON NEXT PAGE Forin WH-380-E Revised May 2015

 

 
PART B: AMOUNT OF LEAVE NEEDED
5, Will ihe employee be incapacitated for a single continuous peried of time due to his/her medical condition,
including any time for treatment and recovery? No Yes,

If so, estimate the beginning and ending dates for the period of incapacity:

6. Will the empioyee need to attend follow-up treatment appointments of work part-time or on a reduced
schedule because of the employee’s medical condition? = No a/ Yes.

If so, are t/t treatments or the reduced number of hours of work medically necessary?
__No ~ Yes,

Estimate treatment schedule, if any, including the dates of any scheduled appointments and the time
required for each appointment, inchiding any recovery period:

hy
Fy Monday, Wadena of fri ov yin — gt,
pstimat the part-time or reduced work schedule he employee needs, if any:
hour(s) per day; days per week from through

7. Will the conditjén cause episodic flare-ups periodically preventing the employee from performing his/her job
functions? “No Yes,

Is it medically necessary for the employee to be absent from work during the flare-ups?
_., No ___ Yes. If so, explain:

 

 

Based upon the patient's medical history and your knowledge of the medical condition, estimate the
frequency of flare-ups and the duration of related incapacity that the patient may have over the next 6
months {e.g., 1 episode every 3 months lasting t-2 days):

Frequency : times per week(s) manth(s}

Duration: hours or __ day(s) per episode

ADDITIONAL INFORMATION: IDENTIFY QUESTION NUMBER WITH YOUR ADDITIONAL
ANSWER.

 

 

 

 

 

 

Page 3 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“mae itl

Signature of Health Care Provider Date

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
If submitted, it is mandatory for employers to retain a copy of this disclosure in their records for three years, 29 U.S.C, § 2616; 29
CPR. § 825.500. Persons are not required to respond to this collection of information untess it displays a currently valid OMB
como! number. ‘The Department of Labor estimates [hat it will take an average of 20 minutes for respondents ta complete this
collection of information, inckuding the time Cor reviewing inslructions, searching existing data sources, gathering and maintaining
the dala needed, and completing and reviewing the collection of information.:If you have any comments regarding this burden
esthwate or any other aspect of this collection information, including suggestions for reducing this burden, send (hem to the
Adininistrator, Wage and Hour Division, U.S, Department of Labor, Roam S-3502, 200 Constitution Ave., NW, Washington, DC
20210, DO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR; RETURN TO THE PATIENT,

Page 4 Forn WH-380-E Revised May 2015

 

 
Exhibit “F”

 
Ad~- BAT

Ln Mab alte, ON My Wat fee olyn
wit end fe ball rs WH BUfCLEUIA Oe

home ow!
ia ( © gs Pe “ey fA

Sia Te mH VA COON olay Ze 4 ord of

or Ce OTE pastes We
Fert wil bs pede y else, I

Wier arted WwW vee
MOTIUM owe day )

donco HE Lat L Wos ern te, coed
amd ’loivonse (urpecion a)

G lowiy totol we. (| Com pyr LOWE
ihe ali not see. WE del oe ie
goke Wed sppend wife io
J od Lamo ws Wp left badt append

ne 90 bth fe Cece f&

A u * Ye tere On dA cee pus é

lon (Ss qvumutes , C wl) be

ce yore Cat Ae ompeear

 
dae Here. question fron 6, ev fom
why on i get Weephtees

Wor
on {fe fYPL™ What Cant OEE.
iy Ing hd TD toto Olores hg

   
   

I leant wrecabt engl ‘th y cloade legge
NY Lem 4 of diag LODE 1
uot good (5 Loreen Loti pe

fey
fo leoWe here offi le L lef?
olf ce cel te Meat f Wor got

the
cfeare fo Me if ( Wo pope,
4; LOT) {he pol, ( Were f | &
ex os Wb Ghorteis ft / Om fareed

Site btel WOVE yteve Wh HACC
ool dont Haetle WM JAS» ] Leff

Akver m fe pre HOS 009 AMC CAQ
tron L Was O70 nb Vacation

L wee wasiets | Geve an inal net! 02.
lore fercmin atisats fe CLA

 
i gemt 9 fo Aas ony
ele yokert. “be 5 on . ed got
stuck (mist fe ole vats © anol
omelet. wll hen 7 Wer sm

al, adres for We teeaf, mente dome
feamaht ¢ st echt out off afoarcioel
f sent TA while fen CPP bbe
ole [or fomamt (so bocerey Lode
me We did J fool Lhe , ‘ob
Ag spore yee IM halepces go

2. 2h hows wbulede
[ 19M Let motk Ce wi fhout

“om osoMng sulot am | & EMEA

toll Rachel:

 
Exhibit “G”

 
é

CRIS TOVINO

From: Gloria Mitcheil

Sent: , Wednesday, Nevamber- 08, 2017 5:00 PM

To: KRIS IOVINO; IGNATIA CARASCO

ca STANLEY CELIUS

Subject , RE: Kastrati, Refki Superintendent Mary Star of the Sea Appts

Good afternacn,
Below, please flnd my account of my conversation with Rekdl this afternoon.

Piease note that I asked John to write a statement and he refused, but he verbally gave me the same account of what
we discuss in my statement below.

There fs no other staff at the site that witnessed our conversation.

harrived at Mary Star of the Sea this morning at 8:45am. Upon my arrival | met the staff parking lot gate open and the

* back door leading to the building also open, | closed the gate and proceeded to the building when porter (fohn Belfon}

came out of the open back door. | asked John did he leave the back gate and door open and he replied “no” he was
checking to see what was going on because he felt a cold draft in the basement. He also stated “Refii’s car is gone;
mayhe he left to take his son to somewhere”, After collecting documents needed for court | proceeded out of the
building into the parking lot at 9:10am. Refki’s car was back in parking lot and both the gate side door looked. | called
Refki in the office at 2:58pm to discuss the gate and back door being left open. | advised Refi what | saw when | arrived
at the property this morning as stated above. Refkl advised me that his son used his car to go buy cigarettes at a store
5mins from the site, He also advised me that it was his son that left the gate and back door open. | asked him where was
he at the time that ail of this tool place and first he said he was in the basement, | asked him what he was doing he said
checking things out, ! askect him what things and for proof then hé sald he was in the apartments checking things out. |
asked agaln for work orders and he could not praduce them, Finally he sald he was on the roof, | advised Refi at that

‘point that i} do not believe what he telling me because he gave me 3 different stories of location at that time, He said

“you don’t have to buy it, Ido not lie”, He advised me that he dogs not now how to lie. | asked him to provide me with
a statement of what took place this morming. He advised me that he cannot write, He said he would de it when his son
gets home, Then he advised me that at 11:00am that he was worldng in unlit 4P, lasked him for the work order and he
sald he did not create one. | reminded tlm of our conversation and meeting on 9/5/17, where he was advised to create
work orders maintenance repairs at the site. He said he would go back now to create one. | reminded him that he must
consistently create work orders to when completing repairs tn the building and he advised me that if that {s what he
must do then | could fire hirn now. At that point i tald him our meeting was over and he could leave my office.

Thank you,

¢ a
os tapes on
3 ce > { ix join b+
£ aft 2 . 3 q

Gloria Mitchefl

Regional Property Manager, Progress of Peoples Management Carp.
Affilate of Catholic Charities, Brooklyn & Queens

191 Jaralemon Street | Brooklyn, NY 11201

0:347.524.5260 E-Mall: gloria.mitchell@ecbg.org | www.ccba.org

i

 
Exhibit “H”

 
11-93-2017 INCIDENT REPORT

l arrived at work at 8am. At that time, the parking lot gates were closed. | parked my car in the
front of the building and entered through the main entrance. ,

At 8:30am, | went to the basement and felt a draft. | noticed that the basement doors were
open. | walked outside and also noticed that the parking lot gates were open,

i met our supervisor, Gloria, in the parking lot. She asked If | had left the parking lot doors open
for someone. | informed her that ! did not open them, but that I noticed they were left open.

202 britie?

John Belfron, Maintenance

 

 
Exhibit “I”

 
|
i
t
!

 

 

Notice of Eligibility and Rights & U.S. Department of Labor ame

Responsibilities Wage and Hour Division fie ‘

(Fami ly and Medical Leave Act) US, Wage snd | four Divielan
‘ OMB Control Number: (235-0003

Expires: 5/31/2018

In general, to be cligible an employee must have worked for an employer for at least 12 months, meet the hours of service requirement in the 12

months preceding the leave, and work at a site with al least 50 employees within 75 miles. While use of this form by employers is optional, a

fully conipleted Form: WH-381 provides employees with ihe information required by 29 C.P.R, § 825,300(b), which must be provided within

five business days of the enployee notifying the employer of the need for FMLA leave, Part B provides employees with infarmation

regarding their rights and responsibilities for taking FMLA leave, as required by 29 CER, § 825,300(b), (c).

 

{Part A—NOTICE OF ELIGIDILITY]
TO: Reiki Kastrati

Employee
FROM; Tara Kissiondial

Employer Representative

pate. November 14, 2077
On November 9, 2017 you informed us that you needed leave beginning on /fOy hb | i Ae for:

The birth of a child, or placement of a child with you for adoption or foster care;

v Your own serious health condition;

 

 

 

Because you are needed to care for your Spousc; child; parent duc to his/her serious health condition,

. Because of a qualifying exigency arising out of the fret that your spouse; son or daughter; pétrent is on covered
active duty or call to cavered active daty status with the Armed Forces.
Because you are the spouse; son or daughter; parent; next of kin of'a covered servicemember with a

serious injury or THness.
This Notice iz to inform you that you:

v Are eligible for FMLA leave (See Part B below for Rights and Responsibilities)
Aye not eligible for FMLA leave, beenuse (only one reason need be checked, although you may not be eligible for other reasons):

You have not met the FMLA’s [2-month length of service requirement. As of the first date of requested Ieave, you will
have worked approximately months towards this requirement.

You have not met the FMLA’s hours of service requirement.

You do not work and/or report to a site with 50 or more employees within 75-miles.

Ifyou have any questions, contact ara Kissiondial 718-722-6183 or tara.klssiondial@ccbq.otg or view the

FMLA poster lecated in enclosed :

[PART B-RIGHTS AND RESPONSIBILITIES FOR TAKING FMLA LEAVE}

As explained in Parl A, you mect the eligibility requirements for taking FMLA leave and still have PMLA leave available in the applicable
[2-monti period. However, in order for us to determine whether your absence qualifies as FMLA leave, you must return the
following information ta us by (fa certification is requested, emplayers must allow at least 15
calendar days ftom reecipt of this notice; additional time may be required in some circumstances.) 1f sufficient information is not provided in
a timely manner, your leave may be denied,

Sufficient certification to support your request for FMLA Teave. A certification forms that sels forth the information necessary to support your
request is/ is not enclosed.

‘Sufficiont documentation to establish the required relationship between you and your family member,

‘Other information needed (such as documentation fer military Camily leave):

 

 

 

No additional infonnation requested
Page | CONTINUED ON NEXT PAGE Form WH-381 Reviseat February 2013

 
 

If your tenve docs quatify as FMLA leave you will have the (olfowing responsibilities white on FMLA leave fonty checked blanks apply):

v¥ Contact Tara Kissiondial at 718-722-6183 or 6128 to make arrangements to continue fo make your share
~~ of the premium payments on your healtlt insurance Lo maintain health benefits while you arc on toave, You Have a minimom 30-day (or, indicate
Jonper period, if applicable} grace period in which to make premium. payments, If payment is not made timely, your group heafth iisurance may be
cancelled, provided we notify you in writing af [east 15 days before the date tint your health covernge will lapse, or, af our option, we may pay your
share of the premiums during FMLA leave, and recover these payments from you upon your return to work,

a

You will be required to use your available paid iv sick, i vacation, and/or other tenve during your FMLA absence, This
means tind you will receive your paid leave and the teave will also be considered protected FMLA jenve and counted against your FMLA leave
enlitlement.

: Due to your status within the company, you are considered a “koy employee” as defined inthe FMLA. Asa "key emplayce,” restoration {0
employment may be denied following FMLA leave on the grounds (hat such restoration will cause strbstantiat and grievous economic injury to us.
We ___Iiavef___linve nat determined that restoring you to employment at the conclusion of FMLA leave will cousesubstantial and prievous
econamio harni fo us,

i” White on leave you will be required to furnish us with periodic reports of your status and intent to retum to work every 30 deus ty “ger

Indiente interval of pertodic reporis, as appropriate for the particular leaye situation), PNA a A?

if the circumstances of your feaye change, and you are able to return te work earlier than the date Indicated on the this form, you will he required
to notify us nf least twa workdays priog fo the date you intend to report for work,

df your teave does quatify as FMLA leave you wil have the foliowing rights while on FMLA lenye:

* — You have aright under the FMLA for up to 12 weeks of unpaid leave ina 12-month period calculated as:
the catendar year (fanuary — December).

# fixed Ieave yenr based on \

Is} |

the 12-month period mensured Forward fram (he date of your first FMLA feave usage,

a “rolling” 124nouth ported mensuced backward irom the date of any FMLA leave usage.

 

* You have a right under the FMLA for up to 26 weeks of unpaid loave inn single 12-month period t care for a covered servicementber with % Serious
injury or illness, This singte 12-mouth period commenced on

 

+ Your health benclits nuist be maintained duriag any period of unpaid eave under the same conditions as if you continned to work,

* You anust be reinstated fo the same ar an equivalent job with the same pay, benefits, and terms and conditions of employment on your refarm fram
FMLA-protecied leave. (tC your leave extends beyond the end of your FMLA entitlement, you do not have retuet rights under FMLA

* Ifyou de not return to work following FMLA leave for a reason other thant 1) the continuation, recurrence, or onset of a serious health condition whieh
would entitle you to FMLA leave: 2) the conthimalion, recurrence, or onset of a covered servicemember's serious injury or ifliess which would entitle
you to FMLA leave: or 3} other olrcumstances beyond your control, you may be required to reimburse us for our share of iealti insurance preminns
pnid on your behalf during your FMLA leave,

¢  ifwe have not informed you above that you nest use accrucd paid leave while king your unpaid FMLA fonve entitlement, you have the right to have
—___ Sith, ___vacation, md/or___ other feave run concurrently with your unpaid leave entitlement, provided you meet any applicable requirements
of the leave policy, Applicable conditions related to the substitution of paid leave are reforenced or set farth below, If you do nat meet the requirements
for taking paid leave, you remoin entitled to take unpaid FMLA leave.

For a copy of conditions applicable to sick/vacation/other feave usage ploase refer to available at: :

Applicable conditions for use of paid leave:

 

 

 

 

 

Once we obtain the ftformation from you as speelttcd above, we will laform you, within 5 business days, whether your leave will be designated us
PMLA leave ang count downrds your FMLA lenve entitlement, Ifyou kaye qny questions, plense do net hesitate to contact: ‘

Tara Kyssoediae {Renetr écgy Ora

PAPERWORK REDUCTION ACT NGTICE AND PUBLIC BURDEN STATEMENT
It is mandatory for employers to provide employees wilh notices of their cligibility for FMLA protection and their rights nnd responsibifities, 29 U.S.C, § 2617: 29
CR. § 825,300(b), (ce). Nis mandatory for employers to retain a copy of this disclosure in their records for three yours. 29 U.S.C, § 2616; 29 CLP, § 825,500.
Persots dre net required ta respond to this collection of information untess it displays a currently valid OMB control number. The Departricnt of Labor estimates that it
svill tnke an average of 10 minutes lor respondents to coinplete this collection of inforuntion, including the tine for reviewing instructions, seurching existing data
sources, gathering and maintaining the data needed, and completing and reviewing the cotleelion of inforrontion, If you have any commrenis regarding this burden
safimate or any olher aspect of this collection information, including suggestions for reducing this burden, send thenvto the Administrator, Wage and Hour Division,
U.S. Department of Labor, Room §-3502, 200 Constitution Ave,, NW, Washington, DC 20210. DO NOT SEND THE COMPLETED FORM TO.THE WAGE
AND HOUR DIVISION, :
Page 2 Form WH-38I Revised February 2013

 

 

 
vesignation NOTICE U.o. Uepartment of Lapor wall HG
(Family and Medical Leave Act) Wage and Hour Division

ALS. Wage snd Haur Livhion

OMB Control Number: £235-0003

Expires: 5/31/2018
Leave coveyed under the Family and Medical Leaye Act (FMLA) must be designated as FMLA-protected and the employer must inform the employee of the
amount of leave that will be counted against the employce’s FMLA leave ontitlement, In order to determine whether leave is covered under the FMLA, the
employer may request that the leave be supported by a certification. If the certification is incomplete or insufficient, the employer must state in writing what
additional information is necessary to make the certification complete and sufficient. While use of this farm by employers is optional, a fully completed Form
WH-382 provides an easy method of providiag employees with the written information required by 29 C.F.R. §§ 825,300(c}, 825.301, and 825.305(c),

‘to:  Retki Kastrati
Date: 11/14/2017

 

 

 

We have reviewed your request for leave under the FMLA and any supporting documentation that you have provided.
We received your most recent information on 44/43/2017 and decided:

¥ Your FMLA leave request is approved. All leave taken for this reason will be designated as FMLA teave.

The FMLA requires that you notify us as soon as practicable if dates of scheduled leave change or are extended, or were
initially unknown, Based on the information you have provided to date, we are providing the following information about the
amount of time that will be counted against your leave entitlement:

v Provided there is no deviation from your anticipated leave schedule, the following number of hours, days, or weeks will be
counted against your leave entitlement: intermittently

Because the leave you will need will be unscheduled, it is not possible to provide the hours, days, or weeks that wili be counted
against your FMI_A entitlement at this time. You have the right to request this information once in a 30-day period (if leave
was taken in the 30-day period), :

Please be advised (check if applicable):

You have requested to use paid leave during your FMLA leave. Any paid leave taken for this reason will count against your
FMLA leave entitlement.

We are requiring you to substitute or use paid leave during your FMLA leave.
You will be required to present a fitness-for-duty certificate to be restored to employment. If such certification is not timely

received, your return to work may be delayed until certification is provided. A list of the essential functions of your position
__. 15 ___ is not attached. If attached, the fitness-for-duty certification must address your ability to perform these functions.

 

Additional information is needed to determine if your FMLA leave request can be approved:

‘The certification you have provided is not. complete and sufficient to determine whether the FMLA applies to your leave

request. You must provide the following information no later than , unless it is not
{Provide at feast seven calendar days}

practicable under the particular.circurstances despite your diligent good faith efforts, or your leave may be denied.

 

 

(Specify information needed to make the certification complete and sufficient}

We are exercising our right to have you obtain a second or third opinion medical certification at our expense, and we will
provide further detatis at a later time.

Your FMLA Leave request is Not Approved.
; The FMLA does not apply to your leave request.
You. have.exhausted your FMLA leave entitlement in the applicable 12-month period.

 

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
It is mandatory for employers to inform employees in writing whether leave requested under the FMLA has been determined to be covered under the FMLA, 29 ULS.C.
§ 2617, 29 CPLR. §§ 825.300(d), (ec). It is mandatory for employers to retain a copy of this disclosure in theit records for three years. 29 U.S.C. § 2616; 29 CER. §
825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB contrel number. The Department of Labor
eslimates that il will take an average of 10 ~30 minutes for respondents to complete this collection of information, inchiding the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. If you have any comments
vegarding this burden estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the Administrator, Wage
and Hour Division, U.S, Department of Labor, Room: 5-3502, 200 Constitution Ave., NW, Washington, DC 20210, DO NOT SEND THE COMPLETED FORM
TO THE WAGE AND HOUR DIVISION,

Form WH-382 January 2009

 
Exhibit “J”

 
 
Exhibit “K”

 
PCy Catholic Charities and Affiliated Agencies 4

a

th
= gait

S os
fan and

Changing Lives...
Buliding Gemmunities ™

December 11, 2017

Refki Kastrati
41 1" Street,
Brooklyn, NY 11231

Dear Mr. Kastrati:

As per Agency Policy # 16 “Warning Notice and Probation,” you are hereby terminated from your position as
Superintendent IT with Catholic Charities Brooklyn & Queens Progress of the People Management. The
termination of your employment is due to continued unsatisfactory work performance and violation of Agency
Policy. Your last day of work is December 11, 2017,

You were issued a Verbal Warning on July 18, 2017 and a Final Warning and Probation on September 12, 2017,
Despite these warnings your work performance has not improved. You job description includes the following
and job duties and responsibilities: The Superintendent IT works as an integral member of on-site maintenance
team to ensure safe affordable housing is provided and maintained for tenants who live in buildings...Collaborate
as part of team responsible to ensure that the building provides a safe and healthy environment for its residents;
remain up to date on basic safety standards. On November 8, 2017 I arrived at the building at 8:45 AM. The staff
parking lot gate was open and the back door leading to the building also open. The porter who was in the
basement appeared and stated that he was coming to check where the draft was coming from, it was noticed that
your car was not in the parking lot. At approximately 9:10 AM I proceeded out of the building and noticed that
your car was back in parking lot and both the gate and door were locked. When I spoke to you, you advised me
that your son used your car to go buy cigarettes at a store and that it was your son that left the gate and back door
open. When I asked where you were at the time that all of this took place you said you were in the basement
checking things out. I asked for worker orders as proof and you then said you were in the apartments checking
things out. | asked again for work orders and you could not produce them, Finally, you said you were on the roof,

On November 29, 2017 I was informed that a gasoline powered motor scooter was in the gas meter room. When

T questioned you about this you stated that it was your sons. You ate aware from the last audit that gas tanks,

including motorbikes, are not to be stored indoors, Your actions are in violation of NYC Building Code which

states Gas Meter rooms shall at all times be kept clear of all rubbish; and shall not be used for storage purposes,

including material or equipment of any kind. You failed to comply with all safety standards and ensure the.
wellbeing of residents, staff, visitors and the Program site. You also failed to maintain general and preventative

required maintenance of the building, follow site process and procedures, and communicate facility issues and

emergencies to your supervisor in accordance with your role as Superintendent.

As per Agency Policy #16, Warning Notice and Probation part II section (D),”If the violation of Agency policy
or procedure continues while the employee is on probation or if the employee's work performance does not
improve significantly during this period the employee will be terminated at the end of the probation period,
However, if the employee makes no effort to improve unsatisfactory work performance or continues to violate
Agency policy and procedure, the employee may be terminated prior to the end of the probationary period.” Due
to your poor work performance, the Agency has determined that your continued employment is not mutually
advantageous.

As per the Occupancy Agreement for Superintendents, point VII states that in the event of termination, you will
vacate the apartment upon five (5) days written notice, You must completely vacate your apartment and turn in
all remaining keys on December 16, 2017. As per Agency policy you will receive two weeks’ pay in lieu of
notice. You are to immediately return all Agency property.dD, keys) to Gloria Mitchell. If you are currently
participating in the Agency’s health benefits plan you will receive information from the Office of Human

Resources regarding continuation of benefits.
T wish you luck and success in your future endeavors.
L

Sincerely,

Gloria Mitchell
Regional Property Manager

ce: Stanley Celius, Vice President Pop Management
Office of Human Resources

 
Exhibit “L”

 
Representing Management Exclusively in Workplace Law and Related Litigation

Jackson Lewis RC. | ALBANY, NY GREENVILLE, SC MONMOUTH COUNTY, NF RALEIGH, NC
n a 666 Third Avenue | ALBUQUERQUE,NM HARTFORD, CF MORRISTOWN, NJ RAPID CITY, SD
J a Cc ks O ni | f ewl S New Yorks, New York 10017 | ATLANTA, GA HONOLULU, Hi* NEN ORLEANS, EA RICHMOND, VA
® Te! 212 545-4600 AUSTIN, TX HOUSTON, TX NEW YORK, NY SACILAMENTO, CA
BALTIMORE, MD INDIANAPOLIS, IN NOREOLK, VA SALT LAKE CITY, UT
Fak 212 972-3213 | siRMMGHAM,AL JACKSONVILLE, FL OMAHA, NE SAN DIEGO, CA
wwvjacksonlewls.com BOSTON, MA KANSAS CITY REGION ORANGE COUNTY, CA SAN FRANCISCO, CA
CHICAGO, IL LAS VEGAS, NV ORLANDO, FL SAN JUAN, PR
CINCINNATI, OH LONG ISLAND, NY PHILADELPHIA, PA SEATTLE, WA
CLEVELAND, OH LOS ANGELES, CA PHOENIX, AZ ST, LOUIS, MO
DALLAS, TX MADISON, WI PITTSBURGH, PA ‘TAMPA, FL
DAYTON, OH MEMPHIS, TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, FL PORTSMOUTH, NH WHITE PLAINS, NY
DIRECT DIAL: (222) 545-4041 DETROIT, MI MILWAUKEE, WI PROVIDENCE, RI
EMAIL ADDRESS: SHAWR@JACKSONLEWIS.COM GRAND RAPIDS, MI = MINNEAPOLIS, MN
“through an affiliation with Jacksan Lewis P.C., a Law Corporation

 

November 1, 2018

VIA E-MAIL mamuqe@hotmail.com
AND REGULAR MAIL

Refki Kastrati

297 Clinton Street, 18 Floor

New Britain, CT 06053

Re: Progress of People’s Management Corp.
Dear Mr. Kastrati:

As you know, we are the attorneys for Progress of People’s Management Corporation
(“POP Management”). We are in receipt of a typed, unsigned, undated letter from you that was
conveyed to me in an e-mail entitled “Refki Kastrati document request” on October 30, 2018 from
an e-mail account that appears to belong to Xhevahiré Kastrati, whonil presume is your wife. If
you are represented by counsel, please provide me with his or her contact information. If you are
not represented by counsel, I expect any future communications tegarding POP Management will
come directly from you.

The letter I received on October 30, 2018 requests a building inspection for the apartment
complex located at 41 1 street Brooklyn, NY 11231 and states, “Failure of these [sic] request will
be used against your client in the Federal Court.” POP Management is not aware of, and has not
been served with, any lawsuit that you filed in federal court. If you have filed such a lawsuit or
plan to do so, you must comply with the Federal Rules of Civil Procedure (“FRCP”) and any local
civil court rules, including, among other things, applicable rules concerning service of process and
discovery requests. The building inspection request conveyed in the letter that I received on
October 30, 2018 does not comply with the FRCP. Accordingly, POP Management is denying
your request for a building inspection.

Very truly yours, .

 

© JACKSON LEWIS POs te

Ravindra K. Shaw

 

cc: Catherine Tucciarello, Esq. (via e-mail)
Exhibit “M”

 
OES Nes

ee

ee
Rene ens

ene ipa arena er
ae es

 

ee

 

 

 

 

 
Exhibit “N”

 
 

APPENDIX E

METERS AND GAS SERVICE PIPING

~
E.1 General. This appendix addresses the requirements for meters and service piping, undererovad or aboveground, as the pipine
enters the building. Service piping includes foel-gas piping, valves, and fittings upstream of the point of delivery. Service. piping may
include piping supplied by the gas service utility,

E.2 Gas regulator and gas regulator vent outlets, Gas meter piping supplying gay to a building at a pressure in excess of % psig
(G4 kPa gauge) shall be provided with a regulator that will reduce the presspre of the gas to % psig G4 kPa gauge) or less prior ta
ttering the gas distribution piping in the building, except where the wee of higher pressure is pexmilited. Where pas distribution
pressure in excess of 74 psig G.4 kPa gauge) is permitted, it shall be regulated not to exceed the maximum preseure level as permitted
ov the code arthe commissioner,

EZ Inside gas meter piping operating at a pressure in excess of 15 psig (103 kPa gauge) shall comply with the following:

1. Where such piping is greater than 4 inches (102 mum) in diameter, the meter piping shall be installed in a properly
ventilated meter raom of 3-hour fire-rated construction,

2. The maximum distance fom the service lite vale to the regulator shall be limited as follows:

7 ; MANMUMBISTANCE = |

tS SERVICE LINE VALVE SIZE | WANEAR FEET OF PIPE)

Gp through 2-iach (31 mm) pipe size 4 feet (1219 nua)

i Over 2-ineh ($1 man) through 4-inch _
{102 tan) pipe size B feet (2438 mm)

Se ee nee re nO

‘Over-d-inch {102 sum) throngh §-inch 15 feu (4572 eam}

 

 

 

 

1203 mm) pipe size
AG-inch 254 nun) pipe size and tager | 20 feet. (6096 mm) |
3. Where these maxioum distances cannot be met, the following shall be acquired : ee

 

FOOTAGE (LINEAR FEET OF PIPE) [# .
AQDITIONAL REQUIREMENTS .

 

 

 

 

 

 

 

 

 

_EXGESS OF ADOVE REQUIREMENTS _ _..

: ip to 5 feet. (1534 mm} - | Thé.meter room shall have 3 hour fire-rating construction and adequate ventilation
Omer © 3: ah 0 fet 7 . - "
[Over feet (1524 mm) through 10 Above requirements plus a combustible zaa~detection alarm syatent
jG048 tam) / : _ . ; .
{Over 20 feet (3048 mor} through 13 | Above requirements plus special (nspection by the customer, or kis or her representative as required
Hert (4572 mm} iby the New York City Building Code. .
Over 13 feet (4572 mm) through 20 | Above requirements plus explosion venting per NFPA 68 and NFPA 69 of alternative ventilation j
feet (6096 rant) aeceptable to the commissioner and automatic. gas shutoff devices t
Over 20 feet (6096 mer} Above requirements pips auitable fire protection approved by the commissioner

 

 

For new gas installations made in existing structures, the above cequirements shall be used to the extent feasible, A hemate
designs may be considered by the continissioner.

- E.2.2 When lecated inside the building, each regulator shall be provided with a vent pipe thot leads directly ta the outdoor air. The
‘vent pipe enall be sized according to Jncal niility requirements. The vert outhet shall not be located undera window or aHY Opening
leading back into the premises or located below any overhang or projection. No gas regulator vent outlet shalt be covered aver,
plugged up, or otherwise obstructed, and all gas vents shall be identified by suitable marking on the outlet on: the outside of the
building,

E.2.3 Gas appliance pressure regulators requiring access to the atmosphere for successful operation shall be equipped with vent
leading to the outdoors, unless consteucted or equipped with a vent-limiting means to limit the escape of pas from, the vent opening
in the event of diaphragm failure. /

¥.3 Gas meter location. Cas meter location shall comply with the following: .

1. When located inside the building, meters shall be tocated as near as practicable to the point of entrance of the service and,
where possible, the meters shall be located in the cellar or basement unkss otherwise permitted by the commissioner. The
meter location shall be clean, dey, and free of refuse, steam or chemical fumes and located not Jess than 3 feet (914 mm) from
any source of ignition or any gonrce of heat which might cause damage to the meter. Meters shall he adequately protected

 

 

J/www nye. coy/assets/buildings/apps/pdf_ viewers: Ales C andix fey" tei 48

 
 

against extcems cold or heat and shall be readily accessible for reading and inspection, The area in which the meter is focatad
shall bs properly ventilated ax per Section E4. Nanwithstanding the foregoing, outside meter inatallation shall be permitted in
areas where the pulity company certifies thar dey gas i being distributed.

2, Np gas wieter, other det the ceplacement of an existing meter shall be located ie any boiler soum or other room or space
containing 3 heating boiler, in any sta hall, sor in any public halt above the cellar or above the lowest story if there is no
cellar. Heawover, where these ia an existing gas meter located in any boiler room or other room of space contening a beating »
bailey, one additional 243 meter may be installed w such room or space, provided such additional gas meter as installed
adjacent ie'the existing gas meter wad is used in comjunthon with the supply of gas for n gus -fired beating liciler or 9 gas-fired
ayarer heater pged as a central source of supply of hea or hot water for the tenants, Such additional gas meter may be mgtatled
only upon the condition thet space heaters or hot water apphaaces ie the tenant spaces are eluninated.

_ 3, Gas mtter sooms, when provided, shall at all mes be kept clear of all rubbish; and shall not be used in any way for storage
-- HK purposes, including maternal er equipment of ay tind. A legible sign reading “Gas meter thom~-No storage permitted” ghall
‘ be parmanently and congpicnaualy posted o ihe exterior of the meter room door, except that ihe sign may be posted on the
interior of the nimster room door in Occupancy Group R-3. The lerering of such signs shait'be of bokl type at teast 1 inch (25
gam) in height and shall be properly spaced to provide good legibility. The lettering: and barkgrouad shalt be of contrasting
colors. Where gas miei and related equipment sire not located in a separate room Dit axe located in an open floor area, no
combustibte material shall be stored or kept within J feet (1324 mm) of such equipment; nor shall the gas meter be withiy 4
feat (214 mm) of any heatiag boiler or sources of ignition apd, except Occupancy Group R-3, there shalt be a physical basrier
required if the room 8 also used for storage purposes oF the like. : .

4, The insullation of gas meter piping shall be made in accordance with dhe cequivements of this code and the local utility

company. + . ; ;

4, Picing contalning gas with a pressure exceeding 4 psig GA kPa gonga) asd the gas service pressure regulator which may be
subjected te accidents! vehicular impact shall be suitably promected.

E.4 Gas meter room.ventilation, Any one of the Jollowing methods shall be considered sufficient to provide proper vertifation 10 a
room or space in which a gas caeteris) iy tustalled:

1. An opening to the outside air in the wall of such room or space, provided the free ares of the opening is not less than 30 square
inches (19 321 mun"), o |

2, A duct heving a cross-section area of at feast 30 aquare Inches (2 S2mn of free aren and a mavianint length of 13 feet
(4572 nm} lending to the ouside air, [Pa longer duct is required due to the building eoastruetion, the area of the duct should be
increased accordingly, siject ta the approval of the commissioner. However, under na clrenmstances shall the means of

ventilation for the gas meter room or space be from an adjoining room ar space within the building. ;
The above requiemeat js eat applicable to one nud two-family dwellings, since the gas meter i available for continuaus
supervision. : ,
£5 Gas service piping connections. Gas sevice piping connections shall comply with the following: ;

1. Gas service piping sholl be fitted with a gos service line valve, the valve loceted on the supply side of the meter and service
regulator, if a service regulator is requised. Ifa plug-typa valve is used, it shall be constructed so a8 to preva the core From.
bea blows out by dur pressure of the gas. In addition, it shall be of a type capable of bebig tocked mt the off position by dhe
lneal gas udlity. When the gas service ine valve is innide the building, ie shall be in an accessible location within 2 feet (610
nim) of the point where the gas service connection enters the building oy ar such other location ay may be permitted by the
commissioner. Where the gas service connection is itotalled through a beilding wall below ground, it sltall be growered with a
wall sleeve extenfing af least 4 inches (102 mm) beyond the outer sida of the wall and at lense 1 inch 5 nun) beyond the

- janet aide of she wall The sleeve shell be sealed at bol: ends to prevent the entry of water and gas, Gas service connections,
installed through ground alab construction, shall be protected with 4 Noor sheave sdaled at both ends to prevent the entey of
water and ens. The sleeve shall extend at least 4 inches (102 man} above the Auer, aud shall be installed as specified by the
wlihty company providing the service. It shall texamate at least 4 mches (102mm) onside the building,

2. fa all high-pressure avans, the utility compony providing the service may inspect the gas gervice Hine valve and regulator in
accordance with the provisions of 16 NYCRR Pare 255 in addition to the department in accordance with Section 406 of this
code.

3, No gaa service shall enter @ steucmre at 4 horlzonsal distance of Jess than [0 feet (048 mun) fom the cellar termination of a
stairway, wor shall any gay meters or gas regulators be located jess than 40 feet (3048 min) dronr such siainvay ternination.
Where such services, meters and regulatars are separated from the staway tetaination by a perereni partition or wall
having a fire-resistance yatiag of at least 1 hour, the foregoing shall not apply. Unless forbidden by other provisions of this
code, locations under a atairway are exempt from this requirement.

£ When the structure is erected on Gill or on piles, provision shall be made w prechade possible damage to the gas services piping

caused by setdement,

 

20/48
siiiwwwl nyc. gov/assets/bui Idings/apps/pdf_viewer/viewer-html?file=2014CC_FGC_A ppendixE Meters an... 1/26/2

 
3. The installation ef gas service piping shall be made in accordance with che mawicements of the utiligy comporation providing the
service as segulated by the provisions of 14 NYCRR Bart 234. Further, such insmilation shall meet the requirements of the
deparrnent,

6 Gaa service piping outside a structure shall be instailed not less thin 24 inches (610 aun) below grade, except that q lesser
destaace of not less than 18 inches (437 om) may be permitted, provided the pipiay | is adequately protected in accordance with
the reQuiresments of this code and the ably corporatidn snpplying service, end the piping is got located below a driveway. Any
piping that 3s exposed to oundoor Temperatuyes oF installed underground with a cover of less than 2 fect (610 aun} shall te
protected against frost, except that frost protection way be omitted in areas here the utitigy company cecifies thar dry gas %&
being distributed,

F.4 Outside gas cut-off. Quuide ans cnt-off shalt comply with the following:

4. An outide gas service line valve or other ounide emergency slutoft device or other means accapinble to the commmissivner and
the Fire Commissioner shall be installed in every gas service pipe outside the building. IP buried, such valve, device or method
shall be readily arcessible fom grade. Every existing service which is being replaced ar seflabished shall be provided with
such valve, device or cagans, but in any event, all existing gas services shall be provided with such valve, device or method by
Famary 1, 2010, However, it R-3 occupancy he completion date shall be January 1, 2020. The utllity company shall provide
the Fire Department with suitable tools for operation of such emergency shutoff valves, devices or means. The number of such
tools required for supplying Fire Department units shall be determined by the Fire Department, On of before January 31, of
zach year, the unlity company shail report te the department sad the Fire Daparonent the veined nmnter of emergency shustoiY
valves installed for the preceding year,

3. I the eurside gas service Hine valve, emergency shutoff device or mepns is located below ground, it shall be installed in a-
protective housing, aun) a cover, easily identiliable shall be provided dor the housing, The cover ahall be flush wilh the surface
ofthe ground and kept clear at all times so a5 to be accessible for qamediate use.

3. The valve of emergency shutoff device shall be copable of baing yeadily operated by removing the cover of the housing and
inseriiag a portable key or other device over the operating end of the valve or emergency shotoff device.

4. If the outside gas service Hae valve is located above ground. it shall be snitably protected to prevent-accidental vehicular
ummact aud rouse be wistalled in accordance with provisions of 16 NYCRR Part 235.

- 9, Where a gas-fired generator provides required emergency power in accordance with the New York City Building Code such
Benerator shall have an antside aie cnt-off valve thai separate fram other gay services to the buildings. Such valves shalt ba
identified by signnge.

21/48
1 s/Avwwl nyc.gov/assets/buildings/apps/pdf_viewer*viewer.himl?file=2014CC_FGC_AppendixE Meters an... 1/26/2

 
Exhibit “O”

 
HNECELVE\
DEC 1 4 2017
CAL.

 

Dear Office of Human Resources:

 

December 13, 2017

My name is Refki Kastrati, 1 have currently worked as Superintendent JI with Catholic Charities Brooklyn
& Queens Progress of the people Management for a duration of five years. On December 11, 2017 | was
recently terminated from that position as Superintendent II with Catholic Charities Brooklyn & Queens
Progress of the people Management by Ms. Gloria Mitchell. In which | disagree with the decision and |

will list below several reasons why.

As the termination letter states: “you wili vacate the apartment upon five (5 ) days written notice”.
Because of my health condition, as well as finding housing for a family of four would be entirely
impossible to accomplish in five shorts day, not to mention this it is currently the holiday season. My
health/life would be placed in great jeopardy if | do not attend dialysis three times a week. . For several
reasons, is why | am requesting at least three month time period in order to find appropriate housing for

my family and | and also a new medical center for my dialyses treatment.

| also disagree with Ms. Mitchell decision to terminate me from the position | once held. The following
accusations’ that has been made by Ms. Mitchell is entirely not true as she describe what took place
during each incident. | certainly feel once she found out about my health condition/dialyses treatment
she began targeting me in regards to my work performance. Since Ms. Mitchell has mentioned several
times “If you are sick why don’t you just quit? “ When according to my doctor’s medical evaluation
which in fact states | am not disable from performing my daily job duties. | have been employed for over
five years and never once had any complaints, from previous management in regards to my job
performance. In fact | was given recognition from The Director of the Catholic Charities by George. |

would like to address this accusation more importantly:

1. On November 8, 2017, Ms. Mitchell stated that she arrived at the site at 8:45 AM. And that the
staff parking lot gate was open and the back door leading to the building was also open. My shift
begins each day at 7:00 am and ends at 3:00 pm, as Ms. Mitchell is aware. Yet she states since
she had not seen my car in the parking lot that was her reason for accusing me of “stealing
time” and leaving the gate open. Ms. Mitchell is also currently aware | have an older son and as
well as a wife who uses my car often. [ was then questioned about my whereabouts during this
25 minute time period of when she made notice of the left open gate and door, as well as my

car not being in its parking space. In return! told Ms. Mitchell | was currently doing my rounds in

 

 
the building, inspecting buildings’ site in order to ensure safe and affordable housing to tenants
as | have been doing every day since | have held this position for a period of five years. | was
asked for work orders as | stated to her | was not finish my inspection so | could not have
possibly provided work orders at that given moment since my job was not complete.

On November 29, 2017, Ms. Mitchell stated she was informed that a gasoline powered motor
scooter was in the gas meter room. First the scooter is electric scooter and not a gasoline
powered motor scooter as mentioned by Ms. Mitchell, The bullding is also In violations of NYC
Building Code which states Gas Meter rooms shall at all times be kept clear of all rubbish; and
shall not be used for storage purposes. However there is several storage items including
material such as couches which purpose is furniture for the first floor, which was removed and
place in the same room “Gas Meter room”. There are also file cabinets, documents, building
equipment such as refrigerators which purposes are for the tenant's household. On November
29, 2017 why didn’t Ms. Mitchell authorize this same Gas Meter room to be cleared and empty

for everything that has been listed shows it is clear violate of the Building Code?

 

pacErrre

OM DEC a 4 2017 i)
"GAL

i A a a

 
Exhibit “P”

 
  
   
   
   
 

   
   

   

electric scooter | electric scooter 2 electric scooter 3

IMG_0333

  

IMG_0324 IMG_0340 IMG_0344 IMG. 1983

    

IMG_1 ae IMG_1886 IhAG_1887

   

IMG_1888 IMG 1889 IMG_1890 vid front gate
open after fired

  

vid gas door no vid gas door vid gas door vid gate open
key open after open after fired open after fired after fired
fired no key —

 

vid of oll excess
itenns in gas
room

 

 

 
 

 
 

 

 

 
 

 

 

 

 

 
 

 
Exhibit “Q”

 
NYS DEPARTMENT OF LABOR
‘PO BOX 15131
ALBANY NY 12232-5131

DATE MAILED: 2/15/2018
SSN: ¥*X-*x-7037 LO: 881

NEW YORK STATE DEPARTMENT OF LABOR
NOTICE OF DETERMINATION TO CLAIMANT
REDETERMINED DETERMINATION |

 

EMP: PROGRESS OF PEOPLES

REFKI KASTRATEI
297 CLINTON ST #1
NEW BRITAIN CT 06055

PLEASE REFER TO THOSE ITEMS WHICH ARE SELECTED [X] BELOW AND READ THE BACK OF THIS FORM
1. NOTICE OF DETERMINATION

NO UNEMPLOYMENT INSURANCE BENEFITS WILL BE PAID TO YOU FOR THE PERIOD BEGIN-

NING 12/12/2017 UNTIL YOU HAVE SUBSEQUENTLY WORKED FOR AN EMPLOYER AND EARNED
AT LEAST 10 TIMES YOUR WEEKLY BENEFIT RATE. EMPLOYMENT AND EARNINGS FROM NON
COVERED, EXCLUDED OR SELF-EMPLOYMENT WILL NOT COUNT. YOUR WEEKLY BENEFIT RATE

IS $327.— .

DETERMINATION

REASON

YOU WERE DISCHARGED FOR MISCONDUCT IN CONNECTIGN WITH YOUR EMPLOYMENT WITH
THE ABGVE EMPLOYER. BECAUSE OF THIS DETERMINATION, YOU WILL NOT BE ABLE TO
USE YOUR WAGES FROM THTS EMPLOYER BEFORE 12/12/2017 TO COLLECT UNEMPLOYMENT
INSURANCE BENEFITS IN THE FUTURE.

YOU WERE DISCHARGED BECAUSE ON 11/29/17 YOU HAD AN ELECTRIC SCOOTER
IMPROPERLY STORED IN THE GAS METER ROOM. THIS WAS IN VIOLATION OF NEW YORK
CITY BUILDING COGDE.PROHIBITING GAS METER ROOM. USE IN ANY WAY FOR STORAGE
PURPOSES, YOU HAD A.WARNING ON 9/12/17 .FOR PERFORMANCE ISSUES. AS
SUPERINTENDENT, YOU KNEW OR SHOULD HAVE KNOWN YOUR ACTIONS JEOPARDIZED YOUR
JOB. IF YOU DISAGREE WITH THIS DETERMINATION, YOU MUST REQUEST NEW HEARING.

2. CJ NOTICE OF DETERMINATION OF WILFUL MISREPRESENTATION

 

REASON
[| This notice supersedes the one sent you dated which has been
cancelled.
TO PROTECT YOUR RIGHTS, READ THE BACK OF THIS FORM . LABOR SERVICES REPRESENTATIVE

By:

 

 

FOR THE COMMISSIONER OF LABOR

LO 412 (4-99)

 
Unemployment Insurance Benefits Hearing information —

To Claimant:

Right to a hearing: if you disagree with this determination, you have the right to request a hearing before an

impartial Administrative Law Judge. This is at no cost to you.
How to request a You musf request a hearing no later than thirty (30) days from the mail date on this notice. if
hearing: you do not, you may lose the opportunity to contest this determination. You can request a

hearing online by sending a secure message through your N'¥.gov account. Go to:
www.labor,ny.gov/signin. You may also make your request oy filling out the Claimant
Request for Hearing {LO 435) form. Go to https:/Aabor.ny,gov/formsdocs/ui/LO435. pdf.
Your request must include the last four digits of your Social Security number, your current
mailing address and phone number, the mail date of this determination and why you
disagree with it.

Representation You have the right to bring an attorney or other representative of your choice with you to a
at hearings: hearing, though it is not required, For a list of legal resources, go to www.uiappeals ny .dov.

Select the "Resources" tab and then “List of Attorneys and Authorized Agents.”

For more information about hearings, see the Unempioyment insurance Claimant Handbook
at: www.labor.ny.dov/uihandbook and our Frequently Asked Questions at

nttos: //abor.ny.gov/ul/claimantinfo/HearingProcess.shtm. You can also call the Telephone
Claims Center at (888) 209-8124 from 8:00 AM to 5:00 PM, Monday through Friday.

More hearing.
information: . °

  

 

Weekly Benefits may be withheld while you wait for the hearing. If the Administrative Law Judge

certification: decides in your favor, any benefits due to you will be paid retroactively as long as you have
continued to claim weekly benefits. You should claim for each week that you are still
unemployed or working less than four days and earning less than the maximum benefit

amount, _ -
Can | still collest ‘If you agree with this determination, you might still be eligible for future benefits on this claim
benefits on this or you may be able to file a new claim for benefits. For more information, call the Telephone
claim: Claims Center at (888) 209-8124.
Overpayments _If you have not repaid the entire amount of benefits overpaid to: you and any monetary
and Monetary penalties, the Department of Labor may take legal action to file a judgement against you.
‘Penalties: Any payments due to you from New York State may also be seized. These payments include

future Unemployment !nsurance benefits, contract payments, state and federal tax refunds
and other payments. If you cannot pay the full amount you owe at one time, cail
(800) 533-6600 to request a payment plan.

Forfeit penalty: If you have a forfeit penalty, your future Unemployment Insurance benefits will be reduced
by the number of forfeit days indicated. This means you will not receive benefits until after
_.. you have claimed benefits for days equal to the number of your forfeit penaity days.
Remember, you must certify for benefits in order to reduce the penalty.

To Employer:

If you are not satisfied with this determination, you may ask for a hearing before an impartial Administrative Law
Judge. This is at no cost to you.

Your request must be made in writing to the New York State Department of Labor (DOL) address on the front of this
notice. it must be postmarked no later than thirty (30) days from the date of this notice. If your request is postmarked
later than thirty (30) days, you should provide the specific reason for the late request.

If you request a hearing, you must provide complete details on why you object to the determination. Failure to state
your objections with specifics may result in a limitation on the grounds you may raise at the hearing. A copy of your
objections will be sent to the claimant.

For more information about hearings, see the Employer's Guide to Unemployment insurance, Wage Reporting and
Withholding Tax (NYS$50), visit, hitp:/Aabor.ny.gov/ui/employer.shtm, or call (888) 899-8610.

LO412B (12/16)

 

 
Exhibit “R”

 
he . . : : !

STATE OF NEW YORK

 

UNEMPLOYMENT INSURANCE APPEAL BOARD CAROL Procopia
. Ss
es ADMINISTRATIVE LAW JUDGE SECTION DENNIS TORREGGIANI
JAYSON 5, MYERS co P.O. BOX 29002 NICOLE SEASON
CHIEF ADMINISTRATIVE LAW JUDGE BROOKLYN NY 11202-9002 RACHEL FREEMAN
CHRISTOPHER #, TA (718) 613-3500 SENIOR ADMINISTRATIVE LAW JUDGE
UATTHEW JcTeRNEY. FAX:(718) 613-3586

PRINCIPAL ADMINISTRATIVE LAW JUDGE

DECISION AND NOTICE OF DECISION
DECISION Y AVISO DE LA DECISION TOMADA

A.L.J. Case No. 018-04901 , Malled and Filed: March 21, 2018
_IN THE MATTER OF: .
REFKI KASTRATI PROGRESS OF PEOPLES
“\ 297 CLINTON ST #1 MANAGEMENT CORP

NEW BRITAIN CT 06053 _—C - 491 JORALEMON ST
BROOKLYN NY 11201-4306

XHERAHIR KASTRATI EQUIFAX WORKFORCE
297 CLINTON ST SOLUTIONS
NEW BRITAIN CT 06053 - PO BOX 6001

PEABODY MA 01961-6001

Department of Labor Office: 831 Hearing Requested: February 25, 2018

 

PLEASE TAKE NOTICE thal this decision has been duly maifed on the date listed above. If you appeared at the hearing and are not salisfied with this decision, you
may appeal within TWENTY DAYS from the date this decision was mailed. READ IMPORTANT INFORMATION ON REVERSE SIDE REGARDING YOUR
RIGHT TO APPEAL. Any party who failed fo appear at the hearing has the tight to apply to reopen the case. For the application to be granted, the parly must apply
within a reasonable time and must establish good cause for its failure to appear.

 

POR FAVOR TOME NOTA: esta decision ha sido debidamente enviada per correo en la fecha que aparece arriba, Si usted asistié ala audiencia y no esta
satisfecho con la decisién, puede apelar dentro de VEINTE DlAScontados a partir de fa fecha en que esta decision fue enviada por correo. LEA LA INFORMACION
IMPORTANTE AL REVERSO SOBRE SUS DERECHOS DE APELACION. Cualquiera de las partes que falle en comparecer a la audiencia, tiené el derecho de
solicitar que se reabra su caso, Para.que dicha solicitud sea otorgada, 1a parte interesada debe sollcitarlo deniro de un perioda de tiempo razonable y debe
eslablecer buena causa por no haber comparecido ala audiencia.

DOCUMENTO IMPORTANTE. PUEDE CBTENER UNA TRADUCCION DEL MISMO LLAMANDO
AL 1-888-209-8124 (FUERA DEL ESTADO DE NUEVA YORK 1-877-358-5306)

ISSUES: Loss of employment through misconduct.

The Department of Labor issued the initial determination disqualifying the claimant from receiving
benefits effective December 12, 2017, on the basis that the claimant lost employment through misconduct in
connection with that employment and holding that the wages paid to the claimant by PROGRESS OF

AB 665-0 (10/06)

 
A.L.J. Case No.018-04901 -REFKI KASTRATI ____ Page 2
NOTICE OF DECISION

 

CLAIMANTS

IF YOU DISAGREE WITH THIS DECISION, YOU HAVE A RIGHT TO APPEAL TO THE UNEMPLOYMENT
INSURANCE APPEAL BOARD.

Parties may be represented by lawyers or other persons of their choice on appeal to the Appeal Board. For representing a claimant, a
jawyer or an agent registered by the Appeal Board may charge a fee. The fee must be approved by the Appeal Board before payment
may be accepted by such lawyer or agent. No other person may charge a fee for representing a claimant. ff you do not have enough
money to hire a lawyer or registered agent, you may be able to get one free through your local Legal Aid Society or Legal Services
Program. :

TO APPEAL A DECISION

1. Continue to follow all instructions from the Unempioyment Insurance office where you originally filed your claim and to certify
for benefits as long as you are unemployed and claiming benefits. This will protect your rights to any benefits you claim.

2. Within twenty (20) days of the date printed on the face of this decision, mall a letter to the office where you originally filed your
claim or to the Appeal Board at P.O. Box 15126, Albany, New York 12212-5126, or fax your appeal fo the Appeal Board at
(518) 402-6208. Please state that you wish to appeal and the reasons for your appeal. Include your ALJ Case Number (found
just above your name on the face of the Notice of Decision) and a copy of the Notice of Decision.

3. Claimants who appeal are not required to pay a deposit on filing an appeal.
EMPLOYERS

If you wish to appeal this decision, you may file a notice of appeal within twenty (20) days from the date printed on the face of this
decision to the office where the claim was originaily filed and which issued the initial determination, or to the Unemployment insurance
Appeal Board at P.O. Box 15126, Albany, New York 42212-5126, or you may fax your notice of appeal to the Appeal Board at (578)
402-6208. Such notice of appeal should include the A.L.J. Case Number (found on the face of this Notice of Decision), the reason(s) for
the appeal and a copy of the Notice of Decision.

ALL PARTIES WILL RECEIVE A NOTICE OF RECEIPT OF APPEAL DIRECTLY FROM THE APPEAL
BOARD AFTER ANY APPEAL IS MADE,

.. ... 4INSTRUCCIONES A LOS RECLAMANTES mee

ea

RECLAMANTES

 

S| NO EST" DE ACUERDO GON ESTA DECISIPN, USTED TIENE DERECHO DE APELARLA ALA JUNTA
DE APELAGIONES DEL SEGURO POR DESEMPLEO.

Las partes si !o desean, pueden estar representadas por abogados u otras personas que ellos seleccionen en fa apelacién a la Junta

de Apelaciones (Appeal Board). Un abogado o un agente que esté registrado por la Junta de Apelaciones, puede cobrale honorarios
por representarle. Estos honorarios deben ser aprobados por Ja Junta de Apelaciones antes que el pago pueda ser aceptado por dicho
abogado o agente registrado. Ninguna otra persona podra cobrar honorarios por representar al reclamante. Si usted no tiene suficiente _
dinero para contratar a un abogado o un agente registrado, puede conseguir uno gratis a traves de la Sociedad de Asistencia Legai
(Legal Aid Society) o el Programa de Servicios Legales (Legal Services Program).

PARA APELAR LA DECISIPN

1. Continte siguiendo todas las instrucciones de la oficina del Seguro por Desempleo (Unemployment Insurance) donde usted
presenté su reciamo originalmente y para certificar por los beneficios mientras permanezca desempleado y esté reclamando
beneficios. Esto protegera su derecho a recibir cualquier beneficio que reclame. ,

2. Antes de cumplirse veinte (20) dias de la fecha que aparece al frente de esta decisién, envie una carta a la oficina donde

-presento originalmente su peticién o al Appeal Board a P.O. Box 15126, Albany, New York 12212-5126, o envie por fax su
apelacién al Appeal Board al (518) 402-6208. Por favor, explique que desea apelar y las razones que tiene para hacerla.
Incluya su ntmero de caso ALJ (lo encontrara justo eticlma de su nombre al frente de este Aviso de Decisién) y envie una
copia de este Aviso de Decision.

3. Los reclamantes no necesitan depositar dinero para poder apelar su caso.

TODAS LAS PARTES RECIBIR"N UN AVISO DE RECIBO DE APELACIPN DIRECTAMENTE DE LA
JUNTA DE APELACIONES DESPU1S DE QUE SU PETICION SEA RECIBIDA.

AB 665 (02-06)

 
A.L.J. Case No.018-04904 REFKI KASTRATI Page 3

PEOPLES prior to December 12, 2017, cannot be used toward the establishment of a claim for benefits. The
claimant requested a hearing.

A hearing was held at which testimony was taken. There were appearances by the claimant and on
behalf of the employer.

FINDINGS OF FACT: Claimant worked as a superintendent for a residential building for about five years until
December 11, 2017. The New York City Department of Buildings prohibited using the building's gas meter
room for storage. On or about November 29, 2017, claimant charged his motor bike in the gas meter room. He
had in the past charged his tools in the gas meter room without employer objection. An employer coordinator
observed the motor bike in the gas meter room and he alerted management. Claimant was discharged on
December 11, 2017, for having the bike in the gas meter room.

OPINION: Pursuant to Labor Law § 593 (3), a claimant is disqualified from receiving benefits after having lost
employment through misconduct in connection with that employment. Pursuant to Labor Law § 527, the wages
paid in such employment cannot be used to establish a future claim for benefits.

The credible evidence establishes that claimant was discharged because he had his motor bike
charging in the employer’s gas meter room. On the record before me, | find that such act constitutes an
isolated instance of poor judgment and it did not rise to the level of misconduct. It is noted that there is no
evidence that claimant was specifically warned for a prior similar occurrence, he charged his tools there
without objection and there is no evidence that he was using the gas meter room for storage of the motor bike.
Accordingly, | conclude that claimant is not subject to the disqualification imposed.

DECISION: The initial determination, disqualifying the claimant from receiving benefits effective December 12,
2017, on the basis that the claimant lost employment through misconduct in connection with that employment
and holding that the wages paid to the claimant by PROGRESS OF PEOPLES prior to December 12, 2017,
cannot be used toward the establishment of a claim for benefits, is overruled.

~The claimant is allowed benefits with respect to the issues decided herein.

/s/ Diane Dubiac -

 

Administrative Law Judge

 
A.L.J. Case No.018-04901 REFKI KASTRATI Page 4
NOTICE OF DECISION

 

CLAIMANTS

IF YOU DISAGREE WITH THIS DECISION, YOU HAVE A RIGHT TO APPEAL TO THE UNEMPLOYMENT
INSURANCE APPEAL BOARD.

Parties may be represented by lawyers or other persons of their choice on appeal to the Appeal Board. For representing a claimant, a
lawyer or an agent registered by the Appeal Board may charge a fee. The fee must be approved by the Appeal Board before payment
may be accepted by such lawyer or agent. No other person may charge a fee for representing a claimant. If you do not have enough
money to hire a lawyer or registered agent, you may be able to get one free through your local Legal Aid Society or Legal Services
Program.

TO APPEAL A DECISION

1. Continue to fellow all instructions from the Unemployment Insurance office where you originally filed your claim and te certify
for benefits as long as you are unemployed and claiming benefits. This will protect your rights to any benefits you claim.

2. Within twenty (20) days of the date printed on the face of this decision, mail a letter to the office where you originally filed your
claim or to the Appeal Board at P.O. Box 15126, Albany, New York 12212-5126, or fax your appeal to the Appeat Board at
(518) 402-6208. Please state that you wish to appeal and the reasons for your appeal. include your ALJ Case Number (found
just above your name on the face of the Notice of Decision) and a copy of the Notice of Decision.

3. Claimants who appeal are not required to pay a deposit on filing an appeal.
EMPLOYERS

If you wish to appeal this decision, you may file a notice of appeal within twenty (20) days from the date printed on the face of this
decision to the office where the clalm was originally filed and which issued the initia! determination, or to the Unemptoyment Insurance
Appeal Board at P.O. Box 15126, Albany, New York 42212-5126, or you may fax your notice of appeal to the Appeal Board at (518)
402-6208. Such notice of appeal should include the A.L.J. Case Number (found on the face of this Notice of Decision), the reason(s) for
the appeal and a copy of the Notice of Decision.

ALL PARTIES WILL RECEIVE A NOTICE OF RECEIPT OF APPEAL DIRECTLY FROM THE APPEAL
BOARD AFTER ANY APPEAL IS MADE. . :

SS INSTRUCCIGNES A LOS RECLAMANTES
REGLAMANTES

 

SI NO EST" DE ACUERDO CON ESTA DECISIPN, USTED TIENE DERECHO DE APELARLA ALA JUNTA
DE APELACIONES DEL SEGURO POR DESEMPLEO.

Las partes silo desean, pueden estar representadas por abogados u otras personas que ellos seleccionen en {fa apelacion a la Junta
de Apelaciones (Appeal Board). Un abogado o un agente que esté registrado por la Junta de Apelaciones, puede cobrale honorarios
por representarie, Estos honorarios deben ser aprobados por ia Junta de Apelaciones antes que ef pago pueda ser aceptado por dicho
abogado o agente registrado. Ninguna otra persona podra cobrar honorarios por representar al reclamante. Si usted no tiene suficiente
dinero para contratar a un abogado o un agenie registrado, puede conseguir uno gratis a través de fa Sociedad de Asistencia Legal
(Legal Aid Society) o ef Programa de Servicios Legales (Legal Services Program).

PARA APELAR LA DECISIPN

1. Continte siguiendo todas jas instrucciones de la oficina del Seguro por Desempleo (Unemployment Insurance) donde usted
presento su reclamo originalmente y para certificar por jos beneficios mientras permanezca desempleado y esté reclamando
beneficios. Esto proteger4 su derecho a recibir cualquier beneficio que reclame. ‘

2. Antes de cumplirse veinte (20) dias de la fecha que aparece ai frente de esta decision. envie una carta a la oficina donde
presents originalmente su peticion o al Appeal Board a P.O. Box 15126, Albany, New York 12212-5126, o envie por fax su
apelacion al Appeal Board al (518) 402-6208. Por favor, explique que desea apelar y las razones que tiene para hacerlo.
incluya su ntmero de caso ALJ (lo encontrara justo encima de su nombre al frente de este Aviso de Decision) y envie una
copia de este Aviso de Decision.

3. Los reclamantes no necesitan depositar dinero para poder apelar su caso.

TODAS LAS PARTES RECIBIR"N UN AVISO DE RECIBO DE APELACIPN DIRECTAMENTE DE LA
JUNTA DE APELACIOGNES DESPU1S DE QUE SU PETICION SEA RECIBIDA.

AB 665 (02-06)

 
Exhibit “S”

 
Please be advised that the grass cutter was left in the gas meter room prior to Mr, Kastrati’s -
termination, evidence by the attached photo taken December 45.2018. He was advise on many
“‘octasions to cléan out said room, John, porter for the site removed the snow blower from an outside
storage room between 1/8 & 1/19 18 as there was a prediction of snow in the forecast around that
time. The snow blower was returned to the correct closet after the weather advisory. Please note that
this was a common practice by John and Mr. Kastrati. ;

Attached, please find an emai! from Mary Whelan Who conducted a site visit at Mary Star on 3/8/17,
following our conversation about items being stored in the gas meter room. Mary’s.email also advised

Mr. Kastrati to clean out said room, | received a great deal of resistance from Mr. Kastrati so Mary and

Tim from the facilities department was very supportive In trying to assist me with to enforcing that Mr.
Kastrati clean out that room,

Mr. Kastrati was allowed to remain in the super’s unit after his termination because he advised me that
he needed more time to vacate the premise. | advised my Supervisor of this and an agreement was *
reached between him and Mr. Kastrati. Mr. Kastrati was advised that he had until 1/20/18, to vacate the
apartment. -
i
Mr. Kastrati moved out on 1/20/18, evidence by the attached photos, Porter John Belfon was at the
building when Mr. Kastrat? moved out. He received a number of keys from Mr. Kastrali shown In ihe
attached photo. In those keys we discovered an additional set of-keys that unlocked the gas meter,
_ boiler and several other rooms in ‘the basement. “Mr, Kastrati advised me during his termination that he
-only had 2 key fobs and 2 sets of keys for his apartment deor. John also reported that Mr. Kastrati took
with him a grinder ‘that was purchased by the building, Also note that Mr. Kastrati also left a number of
items in the gas meter room as he used this area for storage.

" Please fet me know if you have any questions or need any additional information,
Thank you,

ait cay

e _ ‘| ¥ +Fy
ae

i é
t uf
Fegan tt

cea*

Gloria Mitchell ;
Regional Property Ma nager, Progress of Peoples Management corp.
Affitiate af Catholic Charities, Brooklyn & Queens

491 Joralemon Street | Brooklyn, NY 11201

347.924.5260 E-Mail: gloria. mitchell@ccba.org | www.ccbq.org

14/48

 
Exhibit “T”

 
From: MARY WHELAN

Sent: Thursday, March 16, 2017 11:44 AM
To: Refki Kastrati

Subject: 41 1st Street_Stte Visit

‘Good morning Refki, As discussed during my visit last we | asked that you do the following:

4.
5.

* 6.5

Clear all items in basement by Exit Door (plants; tables, etc}; this is in violation with FDNY
Clean up + clear up storage areas; organize space; .

Paint room —store all paint supplies accardingly; have Gloria call up Maxie to remove items
Lights in basement always on — please shut off lights to rooms that are not used

Basement door to be remained locked

Gate to remained locked in parking lot.

lf not already: done, please have this request completed by end of business Friday, March 24%,

Any questions or concerns please feel free to let me or Tim know.

Thank you.

Mary Whelan

Facilities Coordinator, Pragress of Peoples Management Corporation
Affiliate of Catholic Charities Diocese of Brooklyn and Queens
Ph: 718-215-5430 | E-Mait Mary. Whelan@ccbq.org | waww..ccbq.ofg

xf} x

15/48

 
Exhibit °U”

 
Bledi Kastrati
New Britain, CT 06053
E-mail: Bledi Kastrati@yahoo.com

 

L Bledi Kastrati born May 13, 1995, give permission to my father Refki Kastrati the right to use
my mental condition for his complain in the Federal Court.

If you have any question or concerns, please do not hesitate to contact me by E-mail:
Bledi_Kastrati(@yahoo.com.

Thank you,

PE

—

 
Exhibit “V”

 
Xhevahir Daftallari Kastrati
New Britain, CT 06053
Ph# 646-244-4719

E-mail: mamuge@hotmail.com

I, Xhevahir Daftallari Kastrati give a permission to my husband Refki Kastrati to use my medical
history of my hospitalization and referred doctor with diagnoses and prescription given.

If you have any question or concerns, please do not hesitate to call me at 646-244-4719, or by e-

mail at: mamuge@hotmail.com.

Thank you,

 

 
eler

 

Patient 1D: 000030006197 Patient Name: Xhevahir Daftallari- Kastrati
Location Name: OP A NBrit 75 NMR Assessment Date: 11/01/2018 12:30 PM
Today's Provider: Maurice Bunnell Visit Type: Office Visit

Patient Copy

Thank you for making us you Primary Care Provider of choice. The following is a summary of the outcome of
today’s visit and other instructions and information we hope you find helpful.

Dy. Maer aim Du wae . Me

2
faa Mie This f Duds Ge] lf ° &
11/21/2018 9:00AM

Medications
iM

 

  
   

alprazolam 0.5 mg tablet 0.5 mg take 1 tablet by oral N taking as directed

route 2 times every day
alprazolam 0.5 mg tablet 0.5 mg take 1 tablet by oral N taking as directed
route every day
alprazolam 0.5 mg tablet 06.5 mg take 1 tablet by oral N taking as directed
route 2 times every day
duloxetine 30 mg 30mg take 1 capsule by oral oN taking as directed
capsule,delayed release route every day
duloxetine 40 mg 40 mg take 1 capsule by oral N
capsule,delayed release route every day
Narcan 4 mg/actuation 4 spray 0.1 milliliter by N
nasal spray mg/actuati intranasal route in 1
on nostri] may repeat dose

every 2-3 minutes as
needed alternating
nostrils with each dose

Remeron 15 mg tablet 15 mg take 1 tablet at bedtime N taking as directed
Remeron 15 mg tablet 15mg take 1 tablet at bedtime N taking as directed
Sincerely,

Provider: J Mhss ul, MM
Bunnell, Maurice E 11/01/2018 12:48 P =

Patient Name: Daftallari- Kastrati, Xhevahir
ID: 040030006197 Date of Birth: 02/17/1971 Encounter Date: 11/01/2018 12:30 PM
Fhone Number: (850}793-3500

Daftallari- Kastrati, Xhevahir P. 000030006197 02/17/1971 11/01/2018 12:30 PM Page: 1/2

 
